CONTRAT DE PARTAGE DE
PRODUCTION

ENTRE

LA REPUBLIQUE DEMOCRATIQUE DU CONGO
SOCO DRC LTD
&

LA CONGOLAISE DES HYDROCARBURES

| BLOC NGANZI

: JUIN 2006

—

Table des Matières

Article 1 : Définitions anssnseeereeeneeesseesternn esanraarannsensteneeneraneorsteneane x
Article 2 : Objet du Contrat serrer
Article 34 ëhamp d'aprigefion dücagtra E < p
Article 4 : Comité d'OPérations sms

Article 5 : Comité d'Evaluation des Provisions pour Travaux d‘Abandon .
Article 6 : Bonne Gouvetnance, Développement et Protection de l'Environnement.

Article 7 : Garantie bancaire .
Artide 8 : Permis d'Exploration-Programme Minimal des Travaux-Budgets-Audits

Article 9 : Découverte d'Hydrocarbures et Attribution du Permis d'Exploitation ….

Article 10 : AbandONasrnrerrrnrsesrienree DOTE sencrerere nrnesrssseneereree nnrsrerscrrnrnernnnes
Article 11 : Remboursement des Coûts Pétroliers - "Cost Oil". .

Article 12 : Partage de la production.
Article 13 : Valorisation des hydrocarbures liquides
Article 14 : Régime fiscal .
Article 15 : Régime de change …

Attide 16 : Enlèvement des hydrocarbures liquides snsesrsnserrmeeneeeeres énonce
Artide 17 : Propriété des biens mobiliers et immobiliers
Article 18 : Gaz Naturel... nresasnranapennenene mrsesnaaseeeracennsnesereee avrancenern atssnastssecsonrase

Artide 19 : Formation et Emploi du Personnel congolais …
Artide 29 : Produits et services nationaux...
Artide 21 : Informations - Confidentialité
Artide 22 : Intérêts — Cession d'intérêts...

Artide 23 : Force majeure... enneneerneesecsecene meerrerernnereessssnneeeeseerensennee cnernenrerseeaneneenent
Artide 24 : Droit applicable... nsnneeranrarenennnenneenenenes ‘
Article 25 : Arbitrage... EPTTPETIEOEIEE LOI ETEECTEO EEE
Artide 26 : Fin du Contrat... ecscroneransmnnralcerente snnssenen en ne necrerenernrernene
Artide 27 : Autres droits ACOONÉS serons

Artide 28 : Obligations complémentaires de l'Etat.
Artide 29 : Stabilisation du Régime Minier et Fiscal...
Artide 30 : Entrée en Vigueur - Avenants..
Article 31 : Notification …
Page de signature
“ SOCO DRC Ltd a fait part de son intention d'explorer le potentiel pétrolier du
Bloc NGANZI du Bassin Côtier de la République Démocratique du Congo dont
les coordonnées figurent à l'Annexe « A ».

“Dans le but de soutenir cette initiative, l'Etat a décidé d'accorder à SOCO des
conditions financières, économiques et fiscales spécifiques pour l'exercice des
activités précisées dans le présent Contrat ;

“« SOCO s'engage à constituer, dans les six mois de la date d'entrée en vigueur
du Contrat, une filiale de droit congolais, qui sera l'Opérateur au titre des
Travaux Pétroliers relevant de la présente convention de partage de
production, et qui deviendra membre du Contractant en lieu et place de SOCO

DRC Ltd à compter de sa création.

* L'Etat s'engage, concernant cette Société, à ne pas faire application de la Loi
n°77-027 du 17 novembre 1977 portant mesure générale de rétrocession des
biens zaïrianisés ou radicalisés, et à ne pas prendre une participation en
capital ou autre dans cette société filiale de SOCO ;

« SOCO condura un Contrat d'Association (Joint Operating Agreement) avec
l'Entreprise pétrolière nationale dénommée «LA CONGOLAISE DES
HYDROCARBURES », en sigle « COHYDRO ».

I IL A ETE CONVENU CE QUI SUIT : En

Article 1 : Définitions

Aux fins du Contrat, tels que définis d-après, les termes suivants auront la
signification fixée au présent artide :

« Année Civile »: période de douze (12) mois consécutifs commençant le
premier janvier de chaque année.

« Back Costs »: les coûts engagés par SOCO DRC Ltd. et SOCO International
Pic et/ou l'Opérateur, y compris les coûts engagés par l'Opérateur au nom du
Contractant, pour les travaux en relation avec le Contrat avant la Date
d'Entrée en Vigueur, induant, mais non limités, les coûts de rédaction, les
dépenses de personnel de l'Opérateur, ainsi que le financement des visites
des représentants de l'Etat, et tous les travaux intégrés à l'article 8.2.

1.1

12

1.3 «Baril » : unité égale à 158,98722 litres, mesurés à la température de 15°
Celsius.
«Bonus» : primes payables à l'Etat à la survenance des évènements suivants :

Cu «A

1.4
“Bonus de signature : à la signature du Contrat par les Parties ;

“Bonus de Permis d'Exploration : à l'octroi du Permis d'Exploration ;

“_ Bonus de renouvellement du Permis d'Exploration : au renouvellement
du Permis d'Exploration ;

“Bonus de Permis d'Exploitation : à l'octroi du Permis d'Exploitation ;

“Bonus de renouvellement du Permis d'Exploitation : au renouvellement
du Permis d'Exploitation ;

“ Bonus de première production : à la première production sur une
période de trente (30) jours consécutifs ;

“Bonus de production du dix millionième baril : à la production du dix
millionième baril.

1.5 « Brut de référence » : le Brent de la Mer du Nord ci-après « dated Brent »,
suivant référence à l'Article 13.1 ;

1.6 « Budget» : l'estimation prévisionnelle du coût d'un Programme des Travaux.

1.7 <« Cession d'intérêts » : toute opération juridique aboutissant au transfert entre
les Parties ou à toute autre entité, autre qu'une Partie, de tout ou partie des
droits et obligations découlant du Contrat.

1.8 <« Comité d'Evaluation »: l'organe visé à l'Artide 5 du Contrat.
1.9 « Comité d'Opérations »: l'organe visé à l'Artide 4 du Contrat.

1.10 « Contractant » : désigne SOCO, COHYDRO et leurs futurs associés qui
deviendraient Parties au Contrat. Le Contractant ne constitue pas une entité
de droit ou de fait, et chacun des membres du Contractant agit pour son
propre compte, sans solidarité ; en conséquence, le terme "Contractant"
signifie : “les entités composant le Contractant" ;

1.11 « Contrat »: le présent contrat de partage de production, condu entre les
Parties conformément aux dispositions des articles 79 et suivants de la Loi,
ainsi que ses annexes qui en font partie intégrante, et tout avenant ultérieur.

1.12 «Contrat d'Association» ou «Joint Operating Agreement »: le Contrat à
condure entre les entités constituant le Contractant, ainsi que ses annexes et
ses avenants, pour la réalisation en association des Travaux Pétroliers.

1.13 « Cost Oil »: désigne la part de la Production Nette définie à l'article 11 ;

1.14 « Coûts Pétroliers » : tous les Back Costs tels que définis à l'article 1.2, les
Bonus, comme défini à l'article 1.4 ci-dessus, ainsi que toutes les dépenses
encourues et payables par le Contractant du fait des Travaux Pétrollers,
comme défini en 1.41 ci-dessous, y compris tous les frais d'exploitation, les
frais de gestion, intérêts sur prêts, et calculées conformément à la Procédure
Comptable, ainsi que toute dépense qualifiée comme Coût Pétrolier dans le

KA *
Contrat ;

« Date d'Entrée en Vigueur »: la date de prise d'effet du Contrat, telle que
cette date est définie à l'Article 30.1 du Contrat.

1.16 «Dollar » : la monnaie ayant cœurs légal aux Etats — Unis d'Amérique.

1.17 « Gaz Naturel »: les Hydrocarbures gazeux comprenant principalement du
méthane et de l'éthane qui, à 15 degrés Celsius et à la pression
atmosphérique, sont à l'état gazeux, et qui sont découverts et/ou produits
dans le cadre du Permis d'exploitation.

1.18 « Hydrocarbures»: les Hydrocarbures liquides et le gaz naturel découvert
et/ou produits sur la ZERE ;

1.19 « Hydrocarbures Liquides»: les Hydrocarbures découverts et/ou produits sur
la ZERE y compris les GPL à l'exception du gaz naturel;

1.20 «LT.LE. » : Initiative pour la Transparence dans la gestion des recettes des
Industries Extractives ;

« Loi » : fOrdonnance-Loi n°81-013 du 2 avril 1981 portant législation

1.21
générale sur les mines et les Hydrocarbures.

1.22 « Mois »: une période commençant le premier jour d'un mois et se terminant
le dernier jour de ce mois, induant le premier et le dernier jour du mois.

« Opérateur »: la Société Affiliée de SOCO, entité du Contractant, chargée de
la responsabilité de la conduite des Travaux Pétroliers conformément au
Contrat comme indiqué à l'artide 3 du Contrat ;

1.23

1.24 « Parties »: les parties au Contrat, soit la République Démocratique du Congo,
SOCO, COHYDRO, ainsi que toute autre entité à laquelle une des entités du
Contractant pourrait céder un intérêt dans les droits et obligations du Contrat.

1.25 <« Période Initiale » : période d'exploration initiale de 5 ans à partir de la Date
d'Entrée en Vigueur du Contrat ;

1.26 « Permis d'Exploitation »: le titre minier matérialisant le droit exdusif
d'exploitation et d'attribution d'Hydrocarbures octroyé sous forme d'une
concession par l'Etat au Contractant dès notification à l'Etat par l'Opérateur de
la découverte d'Hydrocarbures à caractère commercial.

1.27 <« Permis d'Exploration »: titre minier devant être octroyé au Contractant par
l'Etat couvrant la ZERE, à titre d'Autorisation exdusive de reconnaissance et
d'exploration, pendant la période précédant l'octroi de la concession.

Or PRE
128

1.29

1.30

1.32

1:33

1.34

« Prestataire(s) » : une entité exécutant des travaux et/ou des fournitures de
matériel pour l'opérateur au titre du présent Contrat, dans le cadre des

Travaux Pétroliers ;

« Prix Fixé » : le prix de chaque Qualité d'Hydrocarbures Liquides, tel que
défini à l'article 13 ci-après

« Procédure Comptable »: La procédure comptable qui, après signature, fait
partie intégrante du Contrat dont elle constitue l'Annexe B; les Parties
négocieront les modalités de cette Procédure comptable, qui seront
conformes aux standards de l'industrie pétrolière internationale

«Programme des Travaux»: le programme des Travaux Pétroliers devant
être effectué durant une période déterminée, tel qu'approuvé par le Comité
d'Opérations dans les conditions stipulées au Contrat.

<Programme minimal des Travaww: programme des travaux pétroliers
minimal devant être effectué durant la période exploratoire de cinq (5) ans
préalablement déterminé par les Parties, conformément à l'article 8.2 du

Contrat ;

«Production fiscalisée» : la Production Nette diminuée des coûts de transport
et stockage jusqu'au point d'enlèvement.

«Production Nette»: la production totale des Hydrocarbures Liquides
diminuée de toutes eaux et de tous sédiments produits, de toutes
quantités des Hydrocarbures réinjectées dans le gisement, utilisées ou
perdues au cours des Travaux Pétroliers.

« Profit Oil » : le solde de la Production nette après déduction de la Royalty et
du Cost Oil, destiné à être partagé.

« Qualité d'Hydrocarbures Liquides » : désigne une quelconque qualité
d'Hydrocarbures liquides livrée FOB à un Prix Fixé, conformément aux

dispositions de l'article 13 du Contrat, à partir de l'un des terminaux de
chargement en République Démocratique du Congo ;

«Redevance Superficiaire» : le droit payé par le Contractant relatif à
l'occupation des terres pendant la période d'exploration ou pendant la période

d'exploitation.

« Royalty » : désigne la part de la Production Nette due à l'Etat telle que
prévue à l'artide 14.1 du Contrat ; :

« Société Affiliée »:

1.39.1 Toute société dans laquelle plus de cinquante pour cent (50%) des

CYATE
droits de vote dans les Assemblées Générales ordinaires des
actionnaires ou associés (ci-après désignées les «Assemblées») sont
détenus directement ou indirectement par l'une des entités du
Contractant ;

1.39.2 Toute société qui détient directement ou indirectement, plus de
cinquante pour cent (50 %) des droits de vote dans les
Assemblées de l'une des.entités du Contractant;

1.39.3 Toute société dont les droits de vote dans les Assemblées sont
détenus pour plus de cinquante pour cent (50 %) par une société qui
détient elle-même directement ou indirectement, plus de cinquante
pour cent (50 %) des droits de vote dans les Assemblées de l'une des
entités du Contractant ;

1.39.4 Toute société dans laquelle plus de cinquante pour cent (50 %) des
droits de vote dans les Assemblées sont détenus directement ou
indirectement par une société ou par plusieurs sociétés telles que
décrites aux sous - paragraphes 1.39.1 à 1.39.3 ci-dessus.

1.40 « SOCO » fait référence à la Société SOCO DRC LTD jusqu'à la constitution de
sa filiale nationale en République Démocratique du Congo ; à compter de
cette constitution, le terme « SOCO » fera référence à la filiale nationale de
SOCO DRC LTD et cette dernière ne sera plus constituée en Partie au présent
Contrat.

1.41 « Soce économique » : le socle géologique ou tout autre plancher géologique
au dessous duquel la Société juge sur la base de données disponibles qu'il
n'est pas possible de produire des Hydrocarbures d'un point de vue
économique et/ou technique.

1.42 «Travaux Pétroliers»: les activités conduites suivant les standards
intermationaux de l'industrie pétrolière pour permettre la mise en oeuvre du
Contrat dans le cadre des Permis conformément au Contrat, notamment les
études, les préparations et les réalisations des opérations, les activités
juridiques, fiscales, comptables et financières. Les Travaux Pétroliers se
répartissent entre les Travaux d'Exploration, les Travaux d'Evaluation et de
Développement, les Travaux d'Exploitation et les Travaux d'Abandon.

1.42.1 «Travaux d'Abandon »: les Travaux Pétroliers nécessaires à la remise
en état d'un site d'exploitation dont l'abandon est programmé par le

Comité d'Opérations.

1.42.2 Travaux d'Evaluation et de Développement»: les Travaux Pétroliers
associés aux Permis d'Exploitation relatifs à l'étude, la préparation et la
réalisation des installations tels que forages, équipements de puits et
essais de production, constructions et pose des plates-formes ainsi que
toutes autres opérations réalisées en vue de la production, du

A PEN

transport, du traitement, du stockage et de l'expédition des
Hydrocarbures aux terminaux de chargement.

1.42.3 éTravaux d'Exploitation»: les Travaux Pétroliers relatifs au Permis
d'Exploitation et associés à l'exploitation et à l'entretien des
installations de production, de traitement, de stockage, de transport,
d'exportation et de vente des Hydrocarbures.

142.4 eTravaux d'exploration» : les Travaux pétroliers liés au Permis
d'exploration et réalisés dans le but de découvrir et d'apprécier un ou
plusieurs gisements des Hydrocarbures telles que les opérations de
géologie, de géochimie, de géophysique, de forage, d'équipement de
puits et d'essais de production, et d'abandon.

1.43 Trimestre»: une période de trois (3) mois consécutifs commençant le premier
jour de janvier, d'avril, de juillet et d'octobre de toute Année Civile.

1.44 «ZERE» ou “Zone Exdusive de Reconnaissance et d'Exploration" : Zone
géographique couverte par le Permis d'Exploration pour une durée de dnq (5)
ans, renouvelable deux (2) fois pour la même durée.

Article 2 - Objet du Contrat

2.1 Le Contrat est une convention visée par les articles 79 et 84 de la Loi, qui a
pour objet de définir les modalités selon lesquelles le Contractant réalisera les
Travaux Pétroliers sur la ZERE et selon lesquelles les Parties se partageront la

production d'Hydrocarbures en découlant.
2.2 A la signature du Contrat, l'Etat attribue au Contractant un Permis

d'exploration d'une Période initiale de dnq (5) ans dans la ZERE, par Arrêté du
Ministre de l'Energie, dont le modèle constituera l'annexe C du Contrat.

23 En cs de découverte d'Hydrocarbures, dans les conditions fixées par le
Contrat, l'Etat attribuera au Contractant un Permis d'exploitation pour Une durée de
vingt (20) années.

Article 3 : Champ d'application du Contrat - Opérateur

3.1 Les Travaux Pétroliers seront réalisés au nom et pour le compte du
Contractant par une des entités composantes de celui-ci et dénommée
« l'Opérateur ». L'Opérateur est une Société Affiliée désignée par SOCO.

3.2 Pour le compte du Contractant, l'Opérateur aura les tâches spécifiques
suivantes :

(a) Préparer et soumettre au Comité d'Opérations les projets de
Programmes des Travaux annuels, les Budgets correspondants et leurs

AYLEE
modifications éventuelles ;

(b) Diriger, dans les limites des Programmes de Travaux et Budgets
approuvés, l'exécution des Travaux Pétroliers ;

(c) Préparer, en cas de découverte déclarée commercialement
exploitable, les programmes de développement et d'exploitation
relatifs au gisement découvert ;

(d) Sous réserve de l'application des dispositions de l'Article 3.5 ci-après,
négocier et conclure avec tout tiers les contrats relatifs à l'exécution
des Travaux Pétroliers ;

(e) Tenir la comptabilité des Travaux Pétroliers, préparer et soumettre
annuellement à l'Etat les comptes, conformément aux dispositions de

la Procédure Comptable ;

(D Conduire les Travaux Pétroliers de la manière la plus appropriée et,
d'une façon générale, mettre en oeuvre tous moyens appropriés en
respectant les règles de l'art en usage dans l'industrie pétrolière
internationale, en vue de :

© l'exécution des Programmes des Travaux dans les meilleures
conditions techniques, environnementales et économiques ;

(ii) l'optimisation de la production dans le respect d'une bonne
conservation des gisements exploités.

3.3 Dans l'exécution des Travaux Pétroliers, l'Opérateur devra, pour le compte
du Contractant :

(a) Conduire avec diligence toutes les opérations conformément aux
pratiques généralement suivies dans l'industrie pétrolière, se conformer
aux règles de l'art en matière de champs pétrolifères et de génie dvil
et accomplir ces opérations d'une manière efficace et économique.
Toutes les opérations seront exécutées conformément aux termes du

Contrat.

L (b) Foumir le personnel nécessaire aux Travaux Pétroliers en tenant
| compte des dispositions de l'Article 19 ci-après.

(c) Permettre dans les limites raisonnables aux représentants de l'Etat d'avoir
un accès périodique aux lieux où se déroulent les Travaux Pétroliers avec
le droit d'observer tout ou partie des opérations qui y sont conduites.
L'Etat pourra, par l'intermédiaire de ses représentants ou
dûment autorisés, examiner tout ou partie des données de l'Opérateur se
rapportant aux Travaux Pétroliers, y compris les_donn écologiques,

eo”

nn,

géochimiques, géophysiques, de forage et toutes autres données des
opérations de production pétrolière.

L'Opérateur conservera une copie représentative de toutes ces données
en République Démocratique du Congo et en fournira une copie à l'Etat.
Toutefois, en ce qui concerne les échantillons et documents exigeant des
conditions particulières de stockage ou de conservation, ceux-ci seront
conservés dans un lieu choisi par l'Opérateur, sous la responsabilité de
l'Opérateur, et auxquels l'Etat aura droit d'accès. L'Opérateur aura le droit
de garder les copies de toutes les données, tous documents et
échantillons en-dehors de la République Démocratique du Congo, à ses
propres frais.

(d) Mettre en plaæ et maintenir en vigueur toutes les couvertures
d'assurances de types et montants conformes aux usages dans
l'industrie pétrolière internationale et à la réglementation en vigueur en
République Démocratique du (Congo, auprès de compagnies
internationalement reconnues ou de sociétés captives.

(e) Payer ponctuellement tous les frais et dépenses encourus au titre des
Travaux Pétroliers.

Le Contractant devra exécuter chaque Programme des Travaux dans les
limites du Budget correspondant et ne pourra entreprendre aucune opération
qui ne serait pas comprise dans un Programme des Travaux approuvé, ni
engager des dépenses qui excéderaient les montants inscrits au Budget, sous
réserve de ce qui suit :

(a) Si une dépense au-delà du Budget s'avère nécessaire pour l'exécution
d'un Programme des Travaux approuvé, le Contractant est autorisé à
faire des dépenses excédant le Budget adopté, dans la limite de quinze
pour cent (15%) du Budget. L'Opérateur devra rendre compte de cet
excédent de dépenses au Comité d'Opérations dès que possible.

@) Au cœurs de chaque Année Civile, le Contractant est aussi autorisé à
effectuer, dans le cadre des Travaux Pétroliers, des dépenses
imprévues non induses dans un Programme des Travaux (mais qui y
sont liées) et non inscrites dans un Budget, dans la limite cependant
d'un total de un million (1.000.000) Dollars ou leur contre-valeur dans
une autre monnaie. Toutefois, ces dépenses ne doivent pas être
effectuées pour atteindre des objectifs jusqu'alors refusés par le
Comité d'Opérations et l'Opérateur devra présenter aussitôt que
possible un rapport relatif à ces dépenses au Comité d'Opérations.
Lorsque ces dépenses auront été approuvées par le Comité
d'Opérations, le montant autorisé sera à nouveau porté à un million
(1.000.000) Dollars ou leur contre-valeur dans toute autre monnalk, le
Contractant ayant en permanence le pouvoir de dépenser ce montant

aux conditions fixées ci-dessus. A ÿ Z
35

3.6

3.7

3.8

[CO] En cas d'urgence due aux Travaux Pétroliers, l'Opérateur pourra
engager les dépenses immédiates qu'il jugera nécessaires pour la
protection des vies, des biens et de l'environnement, et l'Opérateur
devra faire part aussitôt que possible au Comité d'Opérations des
circonstances de ce cas d'urgence et de ces dépenses.

Sauf décision contraire du Comité d'Opérations, le Contractant devra faire des
appels d'offres pour les matériels et services dont le coût estimé est supérieur
à un million (1.000.000) de Dollars par appel d'offres pour les Travaux
d'Exploration et à deux millions (2.000.000) de Dollars pour les Travaux
d'Evaluation, de Développement et d'Exploitation. Les entités composant le
Contractant et leurs Sociétés Affiliées pourront soumissionner dans le cadte
de ces appels d'offres. La procédure ci-dessus ne s'appliquera pas pour les
études géologiques et géophysiques, l'interprétation des données sismiques,
les simulations et études de gisements, l'analyse des puits, leur corrélation et
interprétation, l'analyse des roches pétrolifères, l'analyse pétrophysique et
géochimique, la supervision et l'ingénierie des Travaux Pétroliers, l'acquisition
de logiciels et les travaux nécessitant l'accès à des informations
confidentielles, lorsque le Contractant aura la possibilité de fournir les
prestations à partir de ses moyens propres ou de œux de ses Sociétés
Affiliées.

Les montants définis aux Artides 3.4 et 3.5 ci-dessus, valables pour l'année
2006, (y compris les Coûts Pétroliers), seront actualisés chaque année par
application de l'indice visé à l'article 11.3.

Le Contractant ne pourra être tenu responsable que pour les dommages
directs subis par l'Etat résultant d'une faute délibérée de la part du
Contractant par référence aux usages de l'industrie pétrolière internationale. Il
est expressément convenu que le Contractant ne pourra en aucun cas être
tenu responsable de tout dommage indirect, éventuel ou induit ainsi que de
toute perte économique que pourrait supporter l'Etat, quelle qu'en soït la
cause et qui pourrait être en relation avec le Contrat. En tout état de cause,
y compris dans le cas où la limitation de responsabilité mentionnée ci-dessus
ne pourrait être appliquée pour quelque ralson que ce soit, le montant total
que le Contractant pourrait être amené à verser dans le cadre de la mise en
jeu de sa responsabilité sera déterminée conformément aux dispositions de

l'article 25 du Contrat.

Sans préjudice de ce qui précède, le Contractant exécutera, pendant la durée
du Permis d'Exploration et toute période de renouvellement, le Programme
Minimal des Travaux de Reconnaissance et d'Exploration défini à l'artide 8.2

du Contrat. CN 0) Æ
Ve:
Atticle 4 - Comité d'Opérations

4

42

4.3

Aussitôt après la date d'Entrée en Vigueur du Contrat, il sera constitué un
Comité d'Opérations composé de représentants du Contractant et de œux de
l'Etat. L'Etat et le Contractant nommeront chacun trois représentants et trois
suppléants pour un mandat de deux ans. Les représentants de l'Etat
proviendront du Ministère de l'Energie (Secrétariat Général aux
Hydrocarbures). Le Contractant aura le droit de remplacer à tout moment ses
représentants ou ses suppléants en avisant l'Etat du remplacement. L'Etat et
le Contractant pourront faire participer, sans droit de vote, aux réunions du
Comité d'Opérations un nombre raisonnable de membres de leur personnel.

En tout état de cause, chaque Partie émettra son vote par l'intermédiaire de
l'un des trois représentants désignés, seul habilité lors de sa nomination, à
exprimer le vote de l’une ou l'autre des Parties,

Le Comité d'Opérations examine toutes questions inscrites à son ordre du jour
relatives à l'orientation, à la programmation et au contrôle de la réalisation
des Travaux Pétroliers. Il examinera notamment les Programmes des Travaux
et les Budgets qui feront l'objet d'une approbation et if contrôlera l'exécution
desdits Programmes des Travaux et Budgets.

Pour l'exécution de ces Programmes des Travaux et la réalisation des Budgets
approuvés, l'Opérateur, pour le compte du Contractant, prendra toutes les
décisions nécessaires pour la réalisation des Travaux Pétroliers conformément
aux termes du Contrat.

Les décisions du Comité d'Opérations sont prises en application des règles
suivantes :

(a) Pour les Travaux d'Exploration, l'Opérateur présentera, pour le compte
du Contractant, au Comité d'Opérations, les orientations et les
Programmes des Travaux qu'il entend réaliser. Le Comité d'Opérations
formulera éventuellement les recommandations qu'il jugera nécessaires
et en considération desquelles le Contractant prendra les décisions
utiles.

(b) Pour les Travaux d'Evaluation et de Développement et les Travaux
d'Exploitation, l'Opérateur présentera, pour le compte du Contractant,
au Comité d'Opérations, les orientations, les Programmes des Travaux
et les Budgets qu'il propose pour approbation. Les décisions du Comité
d'Opérations sur ces propositions sont prises à l'unanimité.

(c) Pour les Travaux d'Abandon, toute décision du Comité d'Opérations

sera prise à l'unanimité. Cu D Æ.
Il L 12

(d) Au cas où une question devant être décidée conformément au Contrat
ou autrement par le Comité d'Opérations, ne pourrait pas recueillir
l'unanimité des six représentants ou leurs suppléants désignés
conformément à l'artide 4.1. lors d'une réunion du Comité
d'Opérations, ou si les représentants de l'Etat n'assistaient pas à cette
réunion, l'examen de la question sera reporté à une deuxième réunion
du Comité d'Opérations qui se tiendra, sur convocation écrite de
l'Opérateur, dix (10) jours au moins après la date de la première
réunion. Pendant ce délai, l'Etat et le Contractant se concerteront et
l'Opérateur fournira toutes informations et explications qui lui seront
demandées par l'Etat. Il est entendu que si au cours de cette deuxième
réunion l'Etat et le Contractant ne parviennent pas à un accord sur la
décision à prendre ou si les représentants de l'Etat n'assistent pas à
œætte réunion, la décision appartiendra au Contractant tant que les
entités composant le Contractant n'auront pas récupéré l'intégralité des
Coûts Pétroliers liés à la phase initiale de développement. Pour les
développements complémentaires sur un même Permis d'Exploitation,
l'accord unanime de l'Etat et du Contractant devra être recherché.

44 Les décisions du Comité d'Opérations ne devront pas être susceptibles de
porter atteinte aux droits et obligations du Contractant dans le cadre du

Contrat.

4.5 Le Comité d'Opérations se réunira chaque fois que l'Opérateur le demandera,
Sur convocation adressée quinze (15) jours à l'avance. L'Opérateur
transmettra à l'Etat dans le même délai le dossier relatif à la réunion du
Comité d'Opérations. L'Etat et le Contractant choisiront chacun le nombre de
représentants qu'ils souhaitent envoyer à la réunion du Comité d'Opérations.
Ce nombre sera compris entre un et trois. En outre, la convocation contiendra
l'ordre du jour proposé, la date, l'heure et le lieu de ladite réunion. L'Etat
pourra à tout moment demander que l'Opérateur convoque une réunion pour
délibérer sur des questions préalablement déterminées qui feront alors partie
de l'ordre du jour de ladite réunion. Le Comité d'Opérations devra se réunir
au moins deux fois au cours de chaque Année Civile pour discuter et
approuver le Programme des Travaux et le Budget et leurs modifications
éventuelles, et pour entendre le rapport de l'Opérateur sur l'exécution du
Budget afférent de l'Année Civile précédente. Le Comité d'Opérations ne peut
statuer sur une question qui ne figure pas à l'ordre du jour de la réunion, sauf
décision contraire unanime des représentants de l'Etat et du Contractant.

46 Le Comité d'Opérations est présidé par le représentant nommé de l'Etat, et
désigné pour exprimer le vote de l'Etat conformément au paragraphe 42,
2% alinéa du présent Artide, qui doit agir en tant que président lors des
réunions. Le représentant nommé par le Contractant assure le secrétariat de

ces réunions.

4.7 L'Opérateur préparera un procès-verbal écrit de chaque séance et en enverra

po
copie à l'Etat dans les quinze (5) jours de la date de la réunion, pour
approbation ou remarques dans les trente (30) jours à compter de la date de
réception. En outre, l'Opérateur établira et soumettra à la signature des
représentants de l'Etat et du Contractant, avant la fin de chaque séance du
Comité d'Opérations, une liste des questions ayant fait l'objet d'un vote et un
résumé des positions adoptées à l'occasion de chaque vote.

Toute question pourra être soumise à la décision du Comité d'Opérations sans
que soit tenue une séance formelle, à la condition que cette question soit
transmise par écrit par l'Opérateur à l'Etat. Dans le cas d'une telle Soumission,
l'Etat devra, dans les dix (10) jours suivant réception communiquer son vote
par écrit à l'Opérateur, sauf si la question soumise au vote requiert une
décision dans un délai plus bref en raison de l'urgence, auquel cas l'Etat devra
communiquer son vote dans le délai stipulé par l'Opérateur, ce délai ne
pouvant toutefois être inférieur à quarante huit (48) heures. En l'absencæ de
réponse de l'Etat dans le délai imparti, la proposition de l'Opérateur sera
considérée comme adoptée, Toute question qui reçoit le vote affirmatif dans
les conditions prévues au présent Artide 4.8 sera réputée adoptée comme si
une réunion avait été tenue.

4.9 Le Comité d'Opérations peut décider d'entendre toute personne dont
l'audition est demandée par l'Etat ou le Contractant. En outre, l'Etat ou ke
Contractant peut, à ses frais, se faire assister aux réunions du Comité
d'Opérations par des experts de son choix, à condition d'obtenir un
engagement de confidentialité desdits experts, étant entendu que les experts
assistant l'Etat ne devront présenter aucun lien avec des sociétés pétrolières
concurrentes des entités composant le Contractant.

4.10 Le Comité d'Opérations pourra également se réunir, sur demande de l'une des
Parties au Contrat, en cas de :

“ Violation intentionnelle des dauses du contrat par l'une ou l'autre des
Parties ;

“ Changement des circonstances économiques qui bouleverse l'équilibre du
Contrat.
Article 5 — Comité d'Evaluation des Provisions pour Travaux d'Abandon

5.1. Rattaché au Comité d'Opérations, un Comité d'Evaluation des Provisions pour
Travaux d'Abandon est institué, chargé d'examiner, pour recommandation audit

Comité d'Opérations :

“les programmes des Travaux d'Abandon et PRE coûts ;

Jk
“ le calcul des provisions pour remise en état des sites dont les modalités
sont prévues à l'article 10.3 ci-dessous ainsi que leur comptabilisation
prévue par la Procédure Comptable.

5.2. Le Comité d'Evaluation des Provisions pour Travaux d'Abandon est
composé de deux représentants de l'Administration des Hydrocarbures (un
titulaire et un suppléant) et deux du Contractant (un titulaire et un
suppléant).

Ce Comité se réunira selon une périodicité qu'il aura déterminée d'un
commun accord.

Le secrétariat du Comité est assuré par un représentant de l'Opérateur,
chargé également de rédiger un compte rendu écrit de chaque réunion qui
sera envoyé à tous les participants pour approbation. L'absenœæ de
réponse dans le délai de dix (10) jours ouvrés suivant la transmission
dudit compte rendu sera réputé valoir approbation de son contenu.

Les Coûts du Contractant relatifs à la participation de ses représentants et
au fonctionnement du Comité d'Evaluation des Provisions pour
Réhabilitation des Sites seront supportés par le Contractant et
constitueront un Coût Pétrolier.

Article 6 - Bonne Gouvernance, Développement et Protection de
l'Environnement

6.1. L'Etat et le Contractant acceptent l'application des principes et critères de
l'«LT.LE » dans le cadre de l'exécution des obligations contractuelles.

6.2. Des séminaires, des ateliers ainsi que des conférences seront organisés par le
Contractant pour informer son personnel, notamment au sujet des textes d-

après :
+ _ la loi n° 05/006 du 29 mars 2005 modifiant et complétant le décret
du 30 janvier 1949 portant code pénal dite « loi anti-corruption » ;
+ la loi n° 04/016 du 19 juillet 2004 portant lutte contre le
blanchiment des capitaux et le financement du terrorisme.

6.3 Le Contractant allouera annuellement un montant de cent cinquante mille
(150.000) Dollars, au titre d'interventions sociales au profit des populations
locales environnant les sites pétroliers suivant un programme concerté avec le
Ministre de l'Energie. Ces interventions toucheront au volet développement,
notamment les domaines de la santé, de l'éducation et de la culture. Les
montants y réservés font partie des Coûts Pétroliers et sont donc

récupérables. CAM 2 £
k
15

Le Contractant élaborera et exécutera un Plan d'Atténuation et de
Réhabilitation (PAR) dans tes six (6) mois de la première période du Permis
d'exploration, suivi d‘une Etude d'Impact Environnemental et le Plan de
Gestion Environnemental du Projet (EIE/PGE) pour la phase de production.

Les termes de référence, en ce Compris les frais d'instruction et ceux de suivi
d'exécution du PGE, de ces différentes obligations seront fournis par le
Ministère de l'Environnement qui approuvera les versions finales faisant partie
intégrante du présent Contrat.

Le Ministère de l'Environnement donnera à ct effet un avis
Environnement! et délivrera un Permis d'Exploitation.

Sans préjudice de l'artide 3.3(c), un audit environnemental annuel est prévu,
à charge du Contractant

6.5. Pour le suivi de l'exécution du Plan de Gestion Environnemental du projet de
l'audit environnemental, le Contractant Participe annuellement pour un
montänt de vingt mille (20.000) Dollars.

Article 7 — Garantie bancaire

7.1.Dans les quatre mois Suivant l'entrée en vigueur du Contrat, le Contractant i
fournira au Comité d'Opérations, une garantie bancaire irrévocable en faveur
de l'Etat émise par une banque de premier ordre d'un montant de Cinq cent
mille (500.000) Doliars .

7.3.La garantie doit obligatoirement contenir les Stipulations suivantes :

“La date d'Entrée en Vigueur effective ;
“La durée de la validité de la garantie, qui est d'un an.

7.4. Il est toutefois précisé que c'est la réalisation du Programme Minimal des
Travaux de la Première Sous-Période tel que défini à l'article 8.2 que le
Contractant s'est engagé à réaliser et non les dépenses correspondant
aux coûts estimés de ces travaux qui déterminent que le Contractant à
réalisé ses obligations prévues dans le Contrat.

7.5. Sans préjudice de l'article 23 du Contrat, l'Etat sera en mesure de faire
appel à la garantie bancaire constituée à son profit dans les deux

hypothèses suivantes : CE A Æ-

ke
“Le Contractant notifie par écrit qu'il n'a pas l'intention de réaliser ou
d'achever les travaux faisant l'objet de la garantie. Dans l'une ou
l'autre hypothèse, la garantie est due en totalité ;

“Une demande de paiement par le Ministère de l'Energie avec copie au
Contractant accompagnée d'une attestation écrite par le Ministère de
l'Energie certifiant que le Contractant a reçu deux mises en demeure
endéans un mois pour sa défaillance, mais n'a pas entrepris les
démarches nécessaires pour achever les travaux dans les délais
stipulés dans le Contrat.

Si le Programme minimal est achevé pour la première Sous-Période avant la
durée de douze mois, le Ministère de l'Energie renoncera à la garantie une
fois qu'il expédie à la banque une attestation certifiant que le Contractant a
achevé entièrement le Programme Minimal des Travaux de la Première sous
période tel que défini à l'article 8.2, objet de ladite garantie.

Article 8 - Permis d‘Exploration - Programme Minimal des Travaux -
Budgets - Audits

8.1. Le Permis d'Exploration sera accordé au Contractant par l'Etat pour une
période d'exploration initiale de ing (5) ans, à partir de la Date d'Entrée
en Vigueur du Contrat.

8.2. Programme Minimal des Travaux :

Pendant la Période Initiale d'exploration telle que définie à l'article 1.25, ke
Contractant conduira ou fera conduire par l'Opérateur dans la ZERE les Travaux
Pétroliers repris dans le programme ci-dessous, divisé en cinq (5) Sous-Périodes.

La première Sous-Période d'exploration comprend les douze mois calendaires
suivant la Date d'Entrée en Vigueur du Contrat, et chaque Sous-Période suivante
comprend les douze mois calendaires suivant l'expiration de la Sous-Période

précédente.

Pour la Période Initiale d'exploration, le Contractant s'engage à réaliser le
Programme minimal de Travaux Pétroliers suivant, pour un total général de
dépenses minimum indicatif égal à douze millions cent mille (12.100.000) Dollars.

Toutefois, l'éclatement de œ montant total dans les cinq Sous-Périodes est
effectué à titre indicatif et sera soumis au contrôle du Comité d'Opérations.

© Première Sous- Période d'exploration

[+ Réalisation d'études Magnétométriques et Gravimétriques.
* Collecte de toutes les données géologiques régionales

disponibles tant les données RS v des
Le

4%
travaux de forage, et incluant les données accumulées
antérieurement au Contrat, se trouvant à la disposition soit de
l'Etat, soit de tous tiers, en particulier des précédents titulaires
des droits sur la ZERE, avec l'assistance active de l'Etat.

Retraïitement, Interprétation et Evaluation des données et
réalisation de la cartographie de certaines zones afin

d'identifier d'éventuels prospects.

+ Participation à la mise en place de la banque de données du
Secrétariat Général aux Hydrocarbures et formation du
personnel à la gestion de cette banque de données

Montant prévisionnel des travaux : un million sept cent mille (1.700.000)
Dollars.

© Deuxième Sous-Période d'exploration
+ _ Acquisition, retraitement et interprétation de 250 Km de sismique

+ Forage d'un puits d'exploration sur la structure la plus favorable, en
fin de Sous-Période ;
Toutefois, l'exécution de ce forage peut être reportée au début de
la Sous-Période suivante, si les résultats des acquisitions et
interprétations sismiques ne sont pas finalisés.

Montant prévisionnel des travaux : deux millions sept cent cinquante mille
2.750.000) Dollars.

o Troisième Sous-Période d'exploration

Sur base du retraitement et analyse des données sismiques 2D acquises
en deuxième Sous-Période :
+ Forage d'un puits d'Exploration,
+ Forage d'un second puits potentiel, évaluation et interprétation
des résultats.

Montant prévisionnel de travaux: trois millions quatre cent mille
(3.400.000) Dollars.

© Quatrième Sous-Période d‘exploration
Durant cette période, le Contractant définira les zones de

concentration et la possibilité d'obtenir des nouvelles acquisitions
sismiques 2D (150 Kms) et 3D (50Km2) dans les structures jugées

PY
8.3.

8.4.

8.5.

En cas de découverte commerciale, deux puits de délinéation, avec
possibilité de report sur la 5è% Sous-Période.

L'ensemble de ces études d'avant projet doivent permettre au
Contractant de prendre la décision de développer, donc de disposer
de bases techniques cohérentes et validées œuvrant l'ensemble des
disciplines. Ces études permettront de réduire les incertitudes en
matière de coûts et de mieux cerner les risques inhérents au projet.

Montant prévisionnel de travaux : deux millions cinq cent mille
(2.500.000) Dollars.

o Cinquième Sous-Période

La dnquième Sous-Période sera principalement axée sur la
présentation détaillée de toutes les découvertes ; elle comprendra la
présentation d'une planification d'une première exploitation du champ,
et l'évaluation des programmes de forage ultérieurs.

Montant prévisionnel de travaux : un million sept cent cinquante mille
(1.750.000) Doltars.

A la fin de chaque Sous-Période d'exploration, une évaluation technique sera
soumise au Comité d'Opérations pour apprécier le niveau d'exécution des
travaux prévus pour ladite Sous-Période d'exploration.

Au terme de cette Période Initiale de cinq (5) ans, telle que prolongée le cas
échéant en vertu des dispositions de l'article 8.9, le Contractant avisera l'Etat

de son choix :

(a) soit d'abandonner la totalité de la ZERE auquel cas le Permis
d'Exploration expirera automatiquement et le Contractant n'aura plus aucune
autre obligation de travaux aux termes du Contrat ;

(b) soit de solliciter un renouvellement conformément à l'artide 8.5. ci-
dessous.

Le Contractant paiera à l'Etat les amendes prévues par la loi en cas de non
éxécution du Programme Minimal des Travaux de Reconnaissance et

d'Exploration.

Le Contractant contribuera à l'effort d'exploration du Bassin de la Cuvette
Centrale pour un montant annuel de Cent mille (100.000) Dollars par bloc
pendant la période d'exploration.

A l'issue de la Période Initiale, le Contractant aura le droit d'obtenir le
renouvellement de la durée du Permis d'Exploration pour deux (2)
périodes successives de dinq (5) ans chacune, sous réserve de l'exécution

P &
As
sfdholn; Dishe sédssnen 19

de toutes les obligations de travaux de la période précédente. En vue
d'exercer son droit de renouvellement, le Contractant devra soumettre à
l'Etat une demande de renouvellement dudit Permis six (6) mois avant
l'expiration de la période d'exploration en cours.

Le Contractant ou l'Opérateur conduira toutes les opérations de forage
conformément aux bonnes pratiques appliquées dans l'industrie pétrolière
internationale. Il s'engagera à préserver l'environnement conformément
aux normes internationales en la matière et celles du Plan d'Atténuation et
de Réhabilitation (PAR) prévu à l'artide 6.4. du Contrat. Le Contractant
s'engage à éviter tant que possible les perturbations des activités
habituelles dans la zone des Travaux Pétroliers.

Tout puits d'exploration foré par le Contractant ou l'Opérateur sera
considéré comme ayant rempli l'obligation de forer un puits aux termes du
Contrat si :

1) ledit puits est foré à la profondeur requise pour l'évaluation de la
formation géologique établie par les données disponibles et jugées par
l'Opérateur comme étant l'objectif le plus profond dans la structure ou
l'élément stratigraphique choisi pour le puits (ou, pour le puits |
Stratigraphique, à la profondeur requise pour l'évaluation de la série !
sédimentaire) ; ou î

2) avant d'atteindre ladite profondeur, le Soce économique a été rencontré ;

ou

D

3) le Contractant a abandonné le puits en raison des problèmes techniques
tels que ceux relatifs à la venue d'eau, la présence des schistes, des
roches dures ou autres problèmes techniques lesquels, selon le
Contractant, rendent le travail de forage impossible, peu pratique, ou
dangereux sous réserve que le Contractant ait fait de son mieux dans les
limites du raisonnable pour achever le puits jusqu'à l'objectif principal
comme tout Opérateur prudent aurait agi dans les circonstances
analogues.

Aux fins du présent article, le Contractant ou l'Opérateur conduira toutes les
opérations relatives aux forages et travaux y relatifs conformément aux règles
de l'art en matière de gisements pétroliers.

8.8. A chaque renouvellement du Permis d'Exploration, le Contractant
restituera la moitié de la surface précédemment détenue. Les fractions de
la ZERE devant être restituées seront sélectionnées par le Contractant.

8.9. Travaux Pétroliers en cours d'achèvement

En cas de Travaux Pétroliers en cours d'achèvement au moment de
l'expiration de la Période Initiale ou d'une période de renouvellement, le délai

QU po+
8.10

20

pour la demande de renouvellement sera prorogée de la durée restant à
courir pour finaliser ces travaux en cours d'achèvement, sans préjudice de la
situation du Contractant, le tout pour une durée maximum de six mois.

L'extension ci-dessus pourra être prolongée si elle est dûment justifiée par
l'Opérateur auprès de l'Etat. Les délais de notification à l'Etat seront reportés

en conséquence.
Il est entendu que pour la deuxième période de renouvellement, toute

demande de prorogation comme prévue ci-dessus sera soumise à
l'approbation de l'Etat, ladite approbation ne pouvant être refusée sans motif

valable.

BUDGETS

8.10.1Pour le compte du Contractant, l'Opérateur présentera au Comité

8.10.2

8.10.3

8.10.4

8.10.5

d'Opérations, dans un délai de soixante (60) jours à compter de la Date
d'Entrée en vigueur, l'état des lieux de la ZERE à la Date d'Effet ainsi que le
Programme de Travaux que le Contractant propose pour le restant de l'Année
Civile en œours, avec le Budget correspondant.

Par la suite, au plus tard le quinze (15) novembre de chaque Année Civile,
lOpérateur soumettra au Comité d'Opérations le Programme de Travaux
qu'il se propose de réaliser au cours de l'Année Civile suivante ainsi que le
projet de Budget correspondant. Au moment de la soumission du
Programme de Travaux et du Budget de chaque Année Civile, l'Opérateur
présente sous forme moins détaillée des Programmes de Travaux et
Budgets prévisionnels pour les deux (2) Années Civiles suivantes.

Au plus tard le quinze (15) décembre de chaque Année Civile, le Comité
d'Opérations adopte le Programme de Travaux et le Budget relatifs à
l'Année Civile suivante. Au moment où il adopte un Programme de
Travaux et un Budget, le Comité d'Opérations examinera, à titre
préliminaire et indicatif, et sans l'adopter, le Programme de Travaux et le
Budget pour les deux (2) Années Civiles suivantes. Aussitôt que possible
après l'adoption d'un Programme de Travaux et d'un Budget, l'Opérateur
en adresse une copie au Comité d'Opérations.

Chaque Budget contient une estimation détaillée, par Trimestre, du coût
des Travaux Pétroliers prévus dans le Programme de Travaux
correspondant au Trimestre en question. Chaque Programme de Travaux
et chaque Budget est susceptible d'être révisé et modifié par le Comité
d'Opérations à tout moment dans l'année.

Dans les quatre-vingt dix (90) jours suivant la fin d'une Année Civile ou,
en cas de fin du Contrat, dans les trois (3) mois de cette expiration,
l'Opérateur doit, pour le compte du Contractant, rendre compte au Comité

RAS
8.11

8.11.1

8.11.2

8.11.3

8.11.4

8.11.5

8.11.6

21

d'opérations de la façon dont a été exécuté le Budget afférent à l'Année
Civile écoulée.

AUDITS

Les livres et écritures comptables et fiscaux, et tous les documents
financiers et techniques de l'Opérateur se rapportant aux Travaux
Pétroliers sont soumis à vérification et à inspection périodiques de la part
de l'Etat ou de ses représentants.

Si l'Etat désire exercer ce droit de vérification, il préviendra le Contractant
par écrit. Telle vérification aura lieu dans un délai de quarante cinq (45)
jours suivant telle notification et sera menée, soit en faisant appel au
personnel de l'administration de l'Etat, soit en faisant appel à un cabinet
indépendant intemationalement reconnu, désigné par lui et agréé par le
Contractant. L'agrément du Contractant n'est pas refusé sans motif

valable.

Pour une Année Civile donnée, l'Etat dispose d'un délai de quinze (15)
mois à compter de la date de dépôt auprès de l'Etat des comptes définitifs
pour l'Année Civile en vérification pour effectuer en une seule fois ces
examens et vérifications. Bien qu'il soit prévu que l'Etat exercera
normalement son droit de vérification annuellement sur ce délai de quinze
(15) mois, l'Etat peut exercer son droit de vérification pour plusieurs
exercices antérieurs, jusqu'à un maximum de deux (2) Années Civiles à
partir de la date de dépôt des comptes définitifs auprès de l'Etat pour

l'exercice le plus récent.

Au cas où, pour une raison quelconque, ces vérifications n'avaient pas été
effectuées annuellement, ces vérifications concemant plusieurs exercices
seront effectuées en une seule fois et de façon à gêner le moins possible
le Contractant et induent l'exercice le plus récent pour lequel des comptes
définitifs ont été déposés.

Lorsque l'Etat exerce ce droit d'audit, les Budgets relatifs à cet exercice
particulier sont utilisés pour la réalisation de ces contrôles.

Les frais afférents à cette vérification sont pris en charge par le
Contractant, dans la limite d'un montant annuel basé sur un
remboursement de coûts économiquement justifiés par vérification, et font

partie des Coûts Pétroliers.

la vérification n'est pas réalisée par le personnel de
ant agréé par l'Etat et le
des termes de référence
nies dans la
liers et leur

LP

Lorsque
l'administration congolaise, le cabinet indépendi

Contractant exerce sa mission dans le respect
établis par l'Etat pour l'examen de l'application des règles défi
Procédure Comptable pour la détermination des =

8.10.10

8.11.11

8.11.12

22

récupération. Lesdits termes de référence sont communiqués au
Contractant avant l'intervention dudit cabinet. Le rapport final de cette
vérification est communiqué dans les meilleurs délais au Contractant.

Les opérations réalisées par des Sociétés Affiliées du Contractant, qui sont
notamment chargées de fournir leur assistance à l'Opérateur, pourront
être auditées conformément aux dispositions de la Procédure Comptable.

Pour toutes contradictions, erreurs ou anomalies relevées lors des
inspections et vérifications, l'Etat peut présenter ses objections au
Contractant par écrit et de manière raisonnablement détaillée, dans les
soixante (60) jours suivant la fin de ces examens et vérifications.

Les dépenses imputées aux Coûts Pétroliers et les calculs relatifs au
Partage de la Production Nette dans ladite Année Civile sont considérés
comme définitivement approuvés lorsque l'Etat n'a pas opposé d'objection
dans les délais visés ci-dessus.

Toute objection, contestation ou rédamation raisonnablement soulevée
par l'Etat fait l'objet d'une concertation avec le Contractant ou l'entité
composant le Contractant concemée. Ce dernier rectifiera le cas échéant
les comptes et prendra en compte toutes les contestations soulevées par
l'Etat dans les plus brefs délais en fonction des accords qui seront

intervenus.

Au cas où le litige persisterait, la procédure d'arbitrage définie à l'Article
25 s'appliquerait.

Les registres et livres de comptes et tous les documents financiers et
techniques retraçant les Travaux Pétroliers sont tenus par l'Opérateur en
langue française et libellés en Dollars. Les registres sont utilisés pour
déterminer la quote-part des Coûts Pétroliers et de la production revenant
à chacune des entités composant le Contractant aux fins du calcul par
celles-ci des quantités d'Hydrocarbures leur revenant au titre des Artides

11 et 12 du Contrat.

H est de l'intention des Parties qu'à l'occasion de la conversion de devises
et de toutes autres opérations de changes relatives aux Travaux Pétroliers
le Contractant ne réalise ni gain, ni perte.

Les modalités relatives à ces opérations sont précisées dansa Procédure
Comptable.

Article 9 - Découverte d'Hydrocarbures et Attribution du Permis

d'Exploitation

9.1. Dès qu'une découverte d'Hydrocarbures, jugée par le Contractant comme

D Æ-

L
9.2

9.3

9.4

9.5

9.6

23

étant commercialement exploitable, est mise en évidence, pour le compte du
Contractant, l'Opérateur en informe l'Etat. Dès que possible et au plus tard
dans les trente (30) jours qui suivent l'achèvement de la réalisation et des
tests relatifs au puits de découverte, le Contractant présente au Comité
d'opérations un premier rapport de découverte sur le ou les niveaux
rencontré(s) qui peuvent être considérés comme producteurs, l'importancé
approximative du gisement et une estimation des travaux à entreprendre
dans les trois (3) mois suivants.

Au plus tard dans l'Année Civile qui suit la communication du rapport de
découverte, le Contractant soumet au Comité d'Opérations :

i} Un rapport détaillé sur la découverte ;

üi) Un Programme des Travaux et le Budget prévisionnel nécessaire à
la délinéation du gisement comprenant notamment les travaux
complémentaires à effectuer et le nombre de puits de délinéation

à forer.
Après examen et modifications éventuelles des propositions du Contractant
par le Comité d'Opérations, les règles de décision définies à l'Article 4.3 d-
dessus s'appliquent.

‘A l'issue des travaux de délinéation, le Contractant soumet un rapport au

Comité d'Opérations sur les possibilités de mise en production du champ ainsi
délimité.

Après examen de ce rapport par le Comité d'Opérations si le Contractant
établit le caractère commercial du gisement en fonction de ses artères
d'évaluation, l'Etat, à la demande du Contractant, devra accorder un Permis
d'Exploitation à SOCO.

Chaque Permis d'Exploitation attribué au Contractant par l'Etat sera accordé
pour une période initiale de vingt (20) ans à partir de la date d'attribution
dudit Permis d'Exploitation, à moins qu'à une date antérieure et
conformément à l'artide 10 du Contrat, le Contractant ne décide de
commencer les Travaux d'Abandon et par conséquent de renoncer au Permis
d'Exploitation.

Tout au long de la période d'exploitation, le Contractant contribuera à l'effort
d'exploration du Bassin de la Cuvette Centrale pour un montant annuel de
Cent Cinquante Mille (150.000) Dollars.

Si le Contractant estime qu'une ou plusieurs découverte (s) d'Hydrocarbures
sous ou de part et d'autre de la frontière séparant la République
Démocratique du Congo et la République d'Angola devraient être exploitées
de manière concertée par la mise en commun le cas échéant d'équipements

de production, de traitement, de stockage et de transport, il pourra requérir

| 70
24

de la République Démocratique du Congo la négociation, dans les meilleurs
délais, avec le Gouvernement de la République d'Angola des accords de
coopération et/ou d’unitisation portant sur une zone commune d'exploitation.

Article 10 - Abandon

10.1 Lorsque l'Opérateur estimera qu'au total 85 % des réserves prouvées du
Permis d'Exploitation découlant du Permis d'Exploration devraient avoir été
produites à la fin de l'Année Civile qui suivra, il soumettra à l'Etat, pour le
compte du Contractant, au plus tard le quinze (15) novembre de l'Année
Civile en œurs, le Programme des Travaux d'Abandon qu'il se propose de
réaliser sur ce Permis avec un plan de remise en état du site, un calendrier
des travaux prévus et une estimation détaillée de l'ensemble des coûts liés à
ces Travaux d'Abandon.

10.2 Au cas où le Contractant conclut que les Travaux pétroliers continus ne sont
plus rentables et qu'il souhaite mettre en place les Travaux d'Abandon, l'Etat
a le droit de devenir l'entité entièrement responsable de tous les Travaux
Pétroliers, sans contrepartie pour le Contractant, étant entendu que le
Contractant ne sera plus tenu à aucun engagement de prendre en charge
tous les frais passés ou futurs liés aux Travaux d'Abandon.

10.3 Pour permettre la récupération de cs Coûts Pétroliers conformément aux
dispositions de l'artide 11.2.3 ci-après par le Contractant, sous la forme de
provisions pour la remise en état du site, l'Opérateur déterminera, au plus
tard le quinze (15) novembre de l'Année Civile en œours, le montant (exprimé
en Dollars par Baril) de la provision à constituer. Ce montant sera égal au
montant total estimé des Travaux d'Abandon divisé par le volume des
réserves prouvées restant à produire selon ses estimations sur le Permis.

10.4 Au plus tard le quinze (15) décembre de la même Année Civile, le Comité
d'Opérations adoptera, pour le Permis, le programme des Travaux d'Abandon,
et le Budget global correspondant, pour la période allant jusqu'à la fin de la
réalisation des Travaux d'Abandon. A la même date, le Comité d'Opérations
approuvera également le montant de la provision que le Contractant sera
tenu de constituer pour chaque Baril d'Hydrocarbures Liquides restant à
produire. Chaque entité membre du Contractant imputera en conséquence sur
les Coûts Pétroliers de chacune des Années Civiles suivantes une somme
égale au montant de la provision à constituer par Baril restant à produire
multipliée par la part de la production d'Hydrocarbures Liquides lui revenant
au titre de l'Année Civile considérée en application du Permis. :

10.5 Si besoin est, au plus tard le quinze (15) novembre de chaque Année Civile,
l'Opérateur présentera au Comité d'Opérations les modifications qu'i est
d'accord d'apporter à l'estimation des réserves restant à exploiter et au coût
des Travaux d'Abandon prévus. En fonction de ces nouvelles estimations de
réserves restant à produire et des nouvelles estimations de coûts des Travaux

MP LOS
4 25

d'Abandon, l'Opérateur déterminera le cas échéant, compte tenu des
provisions déjà effectuées à ce titre, le nouveau montant en Dollars des
provisions à constituer pour l'ensemble des Années Civiles à venir jusqu'à
l'arrêt de la production, sur chaque Baril d'Hydrocarbures Liquides qui sera
produit. Le Comité d'Opérations approuvera ce montant le quinze (15)

décembre de la même année au plus tard.

Article 11 : Remboursement des Coûts Pétroliers — « Cost Oil »
11.1 Le Contractant assurera le financement de l'intégralité des Coûts Pétroliers.

11.2 Les Coûts Pétroliers du Permis d'Exploration et du Permis d'Exploitation seront
remboursés. À cet effet, une part de la production d'Hydrocarbures Liquides
provenant du Permis d'Exploitation au cours de chaque Année Civile sera
affectée au remboursement des Coûts Pétroliers comme suit :

11.2.1 Dès le démarrage de la production d'Hydrocarbures Liquides Sur le
Permis d'Exploitation, chaque entité composant le Contractant
commencera à récupérer sa part des Coûts Pétroliers (actualisés
conformément à l'article 11.3 ci-dessous, à l'exception des Bonus)
relatifs au Permis en recevant chaque Année Civile une quantité
d'Hydrocarbures Liquides, le « Cost Oil », au plus égale à soixante
pour cent (60 %) du total de la Production Nette du Permis
d'Exploitation découlant du Permis d'Exploration muttipliée par le
pourcentage d'intérêt qu'elle détient dans ce ou cs Pennis
exploitation. Le montant remboursé par le (Cost Oil doit
correspondre à tous les Coûts Pétroliers actualisés conformément à

l'article 11.3.

Si au cœurs d'une quelconque Année Civile, les Coûts Pétroliers
capitalisés et indexés non encore récupérés par une entité composant
le Contractant dépassent la valeur de la quantité d'Hydrocarbures
Liquides pouvant être retenue par cette entité comme indiqué ci-
dessus, le surplus ne pouvant être récupéré dans l'Année Civile
considérée sera reporté sur les Années Civiles suivantes jusqu'à
récupération totale ou expiration du Contrat.

La valeur du « Cost Oil » sera déterminée en utilisant le Prix Fxé
pour chaque qualité d'Hydrocarbures Liquides tel que défini à
l'Article 13 ci-dessous.

11.2.2

11.23 Le remboursement des Coûts Pétroliers Pour chaque Année Civile au
titre des Perrnis d'Exploitation s'effectuera selon l'ordre de priorité

suivant :

a) Les Back Costs ;
b) LesBonus;
© Les coûts des Travaux d'Exploitation ; Ê Z

k
26

d) Les coûts des Travaux d'Evaluation et de Développement ;

e) Les coûts des Travaux d'Exploration;

# Les dépenses sociales prévues à l'article 6.3 ;

g Les dépenses de formations de personnels ;

k) Les provisions décidées pour la couverture des coûts des
Travaux d'Abandon ;

) Les coûts liés au suivi de l'exécution du Plan de Gestion
Environnementale du Projet et de l'audit environnemental,

j Les coûts liés aux autres audits de l'Etat.

Les Coûts Pétroliers sont reclassés dans les catégories ci-dessus selon
leur nature.

11.3 Au moment de leur remboursement, les Coûts Pétroliers reportés comme
stipulé à l'article 11.2.1 ci-dessus seront actualisés à compter de leur date de
paiement par application de l'indice d'inflation du produit intérieur brut des
États-Unis d'Amérique, tel que publié par l'OCDE dans sa Revue Mensuelle, à
là page “National Accounts", sous les références : “National Income and
Product — États-Unis — Implicit Price Level”. En cas d'impossibilité d'utiliser
ladite référence, les Parties se concerteront pour convenir d'une nouvelle
référence, en priorité l'indice correspondant publié par la Federal Reserve
Bank des Etats Unis d'Amérique.

La date de référence à prendre en compte pour la valeur de l'indice d'inflation
sera :

la date de dépense qui donne droit à la récupération des Coûts

Pétroliers concemés; ou
l'année du début effectif des Travaux d'exploration ou de production.

Article 12 — Partage de la production

12.1 La production nette sur le Permis d'exploitation, déduction faite de la Royalty
et de la quantité affectée au remboursement des Coûts Pétroliers,
conformément aux dispositions de l'Article 8 ci-dessus (ci-après désignée
«Profit Oil»), sera partagée entre l'Etat et le Contractant dans les
proportions indiquées ci-dessous.

Partage du Profit-Oil

Production Nette Cumulée | Pourcentage | Pourcentage de l'Etat

(MM BBLS) du
Contractant
0-70 55 45 |
> 70 50 50

Free
12.2 Pour la répartition du « Profit-Oil » entre l'Etat et chaque entité composant le
Contractant prévue ci-dessus, les parts de chaque qualité d'Hydrocarbures
Liquides à recevoir par l'Etat et par chaque entité composant le Contractant
sont proportionnelles au rapport entre la Production Nette de chacune de ces
qualités d'Hydrocarbures Liquides affectées au « Profit-Oil » et la somme des
Productions Nettes des Hydrocarbures Liquides affectées au « Profit-Oil».

Article 13 — Valorisation des Hydrocarbures Liquides

13.1 Pour les besoins de la gestion du présent Contrat, le brut de référence sera le
Brent de la Mer du Nord, dont la valeur de cotation telle que publiée par le
Platt's à la rubrique « Brent dated » sera « le prix de référence ».

13.2 Aux fins de la récupération des Coûts Pétroliers, de la détermination des
montants à verser au titre de la perception en Dollars de la Royalty, le prix
des Hydrocarbures Liquides sera le Prix Fixé. Le Prix Fixé reflétera la valeur
des Hydrocarbures Liquides de chaque qualité, FOB terminal de chargement
en République Démocratique du Congo, sur le marché international déterminé
en Dollars par Baril. Au cas où les Hydrocarbures Liquides ne sont pas
exportés par voie maritime, l'Etat et le Contractant s'accorderont sur un prix
basé sur la qualité du pétrole et sur les prix des marchés internationaux.

13.3 Pour chaque Mois, le Prix Fixé sera déterminé paritairement par l'Etat et les
entités composant le Contractant. À cet effet, les entités constituant le
Contractant communiqueront à l'Etat les informations nécessaires
conformément aux dispositions prévues à la Procédure Comptable.

13.4 Dans le Mois suivant la fin de chaque Trimestre, l'Etat et les entités
composant le Contractant se rencontreront afin de déterminer d'un commun
accord, pour chaque qualité d'Hydrocarbures Liquides produits, le Prix Fixé
pour chaque Mois du Trimestre éœulé. À cette occasion, chaque entité
composant le Contractant soumettra à l'Etat les informations visées à l'Artide
12.2 ci-dessus et tout élément pertinent se rapportant à la situation et à
l'évolution des prix des Hydrocarbures Liquides sur les marchés
internationaux. Si, au cours de cette réunion, un accord unanime ne peut pas
être obtenu, les Parties se rencontreront de nouvéau en apportant toute
information complémentaire utile relative à l'évolution des prix des
Hydrocarbures Liquides de qualités similaires, afin d'obtenir une décision
unanime avant la fin du deuxième Mois suivant la fin du Trimestre considéré.

13.5 Pour les besoins du Contrat, le Contractant déterminera en cas de besoin un
prix mensuel provisoire, pour chaque qualité d'Hydrocarbures Liquides, qui
$'appliquera jusqu'à la détermination définitive pour le Mois considéré du Prix
Fixé. Ce prix provisoire sera porté à la connaissance de l'Etat.

f

28

13.6 En cas de désaccord persistant des Parties sur la détermination du Prix Fixé,

13.7

l'une ou l'autre Partie pourra soumettre le différend à l'arbitrage dans les
conditions prévues aux articles 25.5 et 25.6 du Contrat.

En cas d'exploitation d'un gisement de Gaz Naturel, l'Etat et le Contractant se
concerteront pour fixer le prix du Gaz Naturel conformément aux dispositions

de l'Article 18 ci-dessous.

Article 14 — Régime fiscal

14.1

142

143

La Royalty sera payée par le Contractant à l'Etat et calculée au taux de douze
et demi pour cent (12,5 %) s'appliquant à la Production Fiscalisée.

L'Etat aura le droit de recevoir la Royalty en nature ou en espèces. Le Ministre
ayant les Hydrocarbures dans ses attributions notifiera par écrit au Contractant
le choix de l'Etat au moins quatre vingt dix (90) jours à l'avance. Si une telle
notification n'est pas faite, la Royalty sera alors prélevée en espèces. La
monnaie de référence de toute transaction dans le présent contrat est le Dollar.

La part d'Hydrocarbures Liquides revenant au Contractant à l'issue des
affectations et des partages définis aux Articles 12 et 13 ci-dessus sera nette
de tout impôt, droit ou cotisation de quelque nature que ce soit et prévus par
les lois et législations passées, présentes et futures, de la République
Démocratique du Congo.

La part d'Hydrocarbures revenant à l'Etat, ainsi que la Royalty et les
redevances superficiaires, ainsi que les Bonus, représentent la fiscalité globale
au titre du Contrat, de sorte que toutes les activités du Contractant et de tous
les Prestataires impliqués dans les Travaux Pétroliers sont exonérées de tous
impôts et taxes afférents aux sociétés en République Démocratique du Congo,
et en particulier de tout impôt sur le revenu ou sur les bénéfices ou sur les
plus-values, et tout impôt sur le revenu distribué (dividendes) tant au niveau
des membres du Contractant que de leurs associés ou actionnaires.

toute imposition directe ou indirecte
à l'exception de la taxation des plus-
e l'intérêt de Participation par un
Contrat.

Toute Cession d'Intérêt est exonérée de
en République Démocratique du Congo,
values réalisées en cas de cession totale di
membre du Contractant de ses droits et obligations émanant du

tout le personnel expatrié (tous ceux qui ne sont pas citoyens de
la République Démocratique du Congo) employé par le Contractaht ou ses
Prestataires et impliqué dans les Travaux en République Démocratique du
Congo est exonéré de tous impôts et taxes perçus en République
Démocratique du Congo, à l'exæption de limpôt professionnel sur les
rémunérations et des taxes
administratif ou d'une prestation effective d'un service.

Par ailleurs,

k

se°

a

afférentes à l'obtention d'un document If

P &-
Tous les achats de biens et services faits en République Démocratique du
Congo ou à l'étranger par le Contractant et ses Prestataires et relatifs à
l'exécution des Travaux Pétroliers sont exonérés de l'impôt sur le chiffre

d'affaires à l'intérieur.
Toutes les importations et exportations faites par le Contractant et ses

Prestataires de matériaux à partir et vers la République Démocratique du
Congo dans le cadre des Travaux Pétroliers seront exonérées de tous impôts

redevances et droits de douane.

14.4 Des attestations de non-imposition (exonération) couvrant toutes taxations,
entre autres impôts sur le revenu, impôts afférents aux sociétés, droits de
douane, retenues, taxes sur les plus-values, seront fournis auxdites entités, y
compris les filiales, consultants, employés, administrateurs et Prestataires, par
les autorités fiscales de la République Démocratique du Congo.

145 Le Permis d'exploration et le Permis d'exploitation sont exonérés de tout
impôt foncier.
14.6 Bonus (cf. article 1.4 du Contrat) :
“ Bonus de signature : cinq cent mille (500.000) Dollars ;
“Bonus de Permis d'Exploration : deux cent cinquante mille (250.000) Dollars ;

“ Bonus de renouvellement du Permis d'Exploration : œnt vingt cinq mille

(125.000) Dollars ;

Bonus de Permis d'Exploitation : deux cent cinquante mille (250.000) Dollars ;

“ Bonus de renouvellement du Permis d'Exploitation : cent vingt cinq mille
(125.000) Dollars ;

“Bonus de première production : un million (1.000 000) de Dollars ;

Bonus de production du dix millionième baril : cinq millions (5 000 000) de
Dollars, le jour de la production du dix millionième baril d'Hydrocarbures, en

Production Nette cumulée.

14.7 Une Redevancæ Superficiaire annuelle équivalent à Deux (2) Dollars par Km?
sur Permis d'Exploration et à Cinq Cents (500) Dollars par Km? sur Permis

d'Exploitation est due par le Contractant à l'Etat.

Article 15 - Régime de change Os Ê
/

15.4 L'Etat garantit à l'
dans le cadre du p
ou réglementaires plus
accordées à une entreprise
Démocratique du Congo.
l'Opérateur et au Contractal
d'origine ayant

Opérateur, a

nt le

a) Des apports exté
de liquidation ou
fonds d'emprunt au
emprunts ;

de cessio!

b) Des revenus du capi
de participation que

15.2 Nonobstant toutes dis
réglementaires prises en
changes, l'Opérateur,
l'étranger
et provenant
et l'Opérateur 0

de l'exploitation de
nt l'obligation :

pa
la présent

s'exercer au Moyen
que dans la mesure où

b) de rapatrier en
seraient nécessaires à la
paiement de toutes sommes

3 Le contrôle de l'exécution des
Banque Centrale du Congo.

procédera à

15.

L'Opérateur la

d'exportation,
des capitaux conformément à la

Article 16 - Enlèvement des Hyd

rocarbures Liquides

16.1 Les Hydi
uits de

passage de la tête de p

rieurs en capital d

positions contrai
exécution de la
le Contractant, les
les avoirs provenant des apports

République

dispositions du présent Article

des biens et services, de transfert des reven

‘à ses/ieurs Prestataires,

résent Contrat, le bénéfice de toutes dispositions législatives

bles, en matière monétaire, qui seraient

exerçant une activité similaire en République

-après, l'Etat garantit à
droit de transfert à l'étranger dans les devises

financé les investissements :

e participation du Contractant, en cas
n de tout ou partie de l'investissement, ou en

x échéances contractuelles de remboursement des

tal tant en ce qui conceme {a rémunération du capital
{es intérêts des emprunts.

res contenues dans les dispositions
législation relative au contrôle des
Prestataires peuvent conserver à
extérieurs en emprunt ou en capital,

ta production étant entendu que le Contractant

l'étranger ;
d'une liquidation

É tique du Congo les montants qu
trésorerie de l'entreprise Pour effectuer À
revenant à | ‘Etat au titre du Contrat.

15 est confié à !

ns d'importatiot
us et mouvemel

du change en vigueur.

réalisation des opératioi

réglementation

rocarbures Liquides

produits seront attribués au Contractant

production. D P é
16.2

16.3

16.4

16.5

16.6

16.7

16.8

16.9

La propriété de la part des Hydrocarbures Liquides revenant à l'Etat et à
chaque entité composant le Contractant en application des Articles 11, 12 et
14 sera transférée à celles-ci à la sortie des installations de stockage. Dans le
cas d'une expédition par navire pétrolier, le point de transfert de propriété et
d'enlèvement sera le point de raccordement entre le navire et les installations
de chargement.

L'Etat prendra également livraison au(x) même(s) point(s) d'enlèvement de la
part d'Hydrocarbures Liquides lui revenant.

Chaque entité composant le Contractant, ainsi que ses clients et
transporteurs, auront le droit d'enlever librement au point d'enlèvement choisi
à cet effet, la part des Hydrocarbures Liquides lui revenant en application des
Articles 11, 12 et 14 du Contrat.

Les Parties conviennent que, en fonction de la réalité technique d'exploitation
des gisements découverts, il pourra être établi plusieurs points d'enlèvement
pour les besoins du Contrat.

Tous les frais relatifs à l'expédition jusqu'au point d'enlèvement, au transport,
au stockage, et à la vente des Hydrocarbures Liquides feront partie des Coûts

Pétroliers.

Les Parties enlèveront leur part respective d'Hydrocarbures Liquides, FOB
terminal de chargement, sur une base aussi régulière que possible, étant
entendu que chacune d'elles pourra, dans des limites raisonnables, enlever
plus ou moins que la part lui revenant au jour de l'enlèvement à condition
toutefois qu'un tel sur-enlèvement ou sous-enlèvement ne porte pas atteinte
aux droits de l'autre Partie et soit compatible avec le taux de production, la
capacité de stockage et les caractéristiques des navires. Les Parties se
concerteront régulièrement pour établir un programme prévisionnel
enlèvement sur la base des principes ci-dessus. Les Parties arrêteront, avant
le début de toute production commerciale dans le cadre du Permis, une
procédure d'enlèvement fixant les modalités d'application du présent Article.

le Contractant n'est en aucun cas tenu de
vendre une quantité d'Hydrocarbures Liquides aux marchés internes de la
République Démocratique du Congo. Le Contractant devra consacrer des
efforts raisonnables pour maximiser la valeur des Hydrocarbures sur les

marchés internationaux.

Sauf dans les cas prévus par la Loi,

Le Contractant a l'obligation de fournir par priorité au prix international du
marché, à partir des Hydrocarbures qu'il produit, les quantités nécessaires à
ta satisfaction des besoins de la consommation intérieure de la République
Démocratique du Congo, étant entendu que s'il existe d'autres producteurs en
République Démocratique du Congo, cette obligation sera réduite au prorata

des quantités annuellement produites par chaque producteur,

(F4,
32

16.10 Les Parties sont désireuses de fournir une assurance couvrant le risque de
dommages à ces Hydrocarbures Liquides jusqu'au transfert visé à l'article
16.2 du Contrat. Les Parties conviennent que l'Opérateur souscrive une telle
assurance sur la totalité de tels Hydrocarbures Liquides, y compris la part de
l'Etat, et que le coût de cette assurance soit indus comme un Coût Pétrolier.

Article 17 — Propriété des biens mobiliers et immobiliers

17.1 La propriété des biens mobifiers et immobiliers de toute nature acquis par le
Contractant dans le cadre des Travaux Pétroliers sera automatiquement
transférée à l'Etat dès complet remboursement au Contractant des Coûts
Pétroliers correspondants. Toutefois, après le transfert de propriété, le
Contractant pourra continuer à utiliser lesdits biens immobiliers et mobiliers
gratuitement et de manière exclusive pendant toute la durée du Contrat ; en
cas de cœæssion ou de vente des biens ainsi transférés, les produits obtenus

seront en totalité versés à l'Etat.

17.2 Dans le cas où les biens mentionnés ci-dessus seraient l'objet de sûretés
consenties à des tiers dans le cadre du financement des Travaux Pétroliers, le
transfert de la propriété de ces biens à l'Etat n'interviendra qu'après complet
remboursement par le Contractant des emprunts ainsi garantis et après que
les sûretés soient devenues caduques.

17.3 Les dispositions ci-dessus ne sont pas applicables aux équipements
appartenant à des tiers et qui sont loués au Contractant, ni aux biens
mobiliers et immobiliers acquis par l'Opérateur pour des opérations autres que
les Travaux Pétroliers et qui pourraient être utilisés au profit des Travaux

Pétroliers.

17.4 L'Opérateur procédera chaque année à un inventaire des biens mobiliers et
immobiliers propriété de la République Démocratique du Congo et à leur
évaluation. Le transfert de propriété desdits biens fera l'objet de procès-
verbaux signés par le représentant de l'Etat et le représentant de l'Opérateur.

Article 18 — Gaz Naturel

18.1 En cas de découverte de Gaz Naturel, l'Etat et le Contractant se concerteront
dans les plus brefs délais pour examiner la possibilité économique d'une
exploitation commerciale de cette découverte et, si elle est économiquement
raisonnable, envisager les aménagements qui devront être apportés au Contrat.

18.2 Le Contractant pourra utiliser le Gaz Naturel, associé ou non, pour les besoins
des Travaux Pétroliers, et procéder à toute opération de ré injection de Gaz
Naturel visant à améliorer la récupération des Hydrocarbures Liquides. Les

OS Py lp 4
4 quantités de Gaz Naturel ainsi utilisées ne seront soumises à aucun droit, impôt
/ ou taxe de quelque nature que ce soit.

18.3 Tout Gaz Naturel associé produit et non utilisé directement pour les Travaux
Pétroliers ne pourra être brûlé à la torche qu'après autorisation du Ministre
ayant les Hydrocarbures dans ses attributions.

Article 19 — Formation et emploi du personnel congolais

19.1 Dès le début de la Première Période d'Exploration, conformément à l'artide
8.2. du présent Contrat, l'Opérateur mettra en oeuvre un programme de
formation de personnel dans les domaines de l'exploration, de l'exploitation et
de la commercialisation des Hydrocarbures, dont le budget annuel est fixé à
Cent mille (100.000) Dollars pendant la période d'exploration et Cent
cinquante mille (150.000) Doliars pour la période d'exploitation. Les besoins
de formation sont portés à la connaissance de l'Opérateur par le ministère
ayant les hydrocarbures dans ses attributions, et les programmes de
formation et les budgets susvisés seront préparés par le Ministère ayant les
hydrocarbures et l'Opérateur en concertation et présentés au Comité
d'Opérations pour discussion et approbation. Les actions de formation
concerneront les personnels techniques et administratifs des services
intervenant dans la gestion des Contrats pétroliers et seront conduites au

- moyen soit de stages en République Démocratique du Congo ou à l'étranger,
soit d'attribution de bourses d'études à l'étranger. Le personnel en formation
restera sous son statut d'origine et restera rémunéré par son organisme
originel de rattachement.

19.2 Les dépenses correspondant aux actions de formation constitueront des Coûts
Pétroliers et par conséquent sont récupérables.

19.3 L'Opérateur assurera, à qualification égale, l'emploi en priorité dans ses
établissements et installations situés en République Démocratique du Congo,
au personnel de nationalité congolaise. Dans la mesure où il ne serait pas
possible de trouver des ressortissants congolais ayant les qualifications
nécessaires pour occuper les postes à pourvoir, l'Opérateur pourra embaucher
du personnel étranger après notification au Ministère du Travail et copie au
Ministère ayant les hydrocarbures dans ses attributions, et avis corrélatif du
Ministère du Travail dans les trente jours suivant la notification ; à défaut
d'avis obtenu dans ce délai, l'avis est réputé favorable. Cependant,
l'Opérateur fera alors en sorte que son personnel congolais reçoive une
formation dans les domaines de qualification sus-visés.

19.4 Les reliquats ou budgets non utilisés au cours d'un exercice donné, sont

reportés à l'exercice suivant.
WT
34

/ Article 20 — Produits et services nationaux

Dans le cadre des Travaux Pétroliers, l'Opérateur a le libre choix des Prestataires,
fournisseurs et autres prestataires de services.

Toutefois, il est convenu que priorité sera accordée aux entreprises de ia RDC pour
l'octroi de contrats à condition qu'elles remplissent les conditions requises, à savoir :
fournir des biens ou des services de qualité égale à ceux disponibles sur le marché
international et proposés à des prix (article par article), concurrentiels par rapport à
ceux pratiqués par les Prestataires étrangers pour des biens et services similaires. La
préférence sera notamment accordée aux services offerts par les sociétés contrôlées
par l'Etat lorsqu'elles remplissent les conditions indiquées ci-dessus.

Article 21 — Informations — Confidentialité

21.1 Les Travaux Pétroliers (Exploration, Exploitation, Transport, Stockage, et
Vente) sont soumis, conformément aux dispositions légales et réglementaires,
à celles des atides 3.3(c) et 8.11 du Contrat, au suivi et au contrôle par les
Experts de l'Administration des Hydrocarbures. Les dépenses y afférentes
constituent des Coûts Pétroliers.

21.2  L'Opérateur fournira à l'Etat une copie des rapports et documents suivants :
21.2.1 Rapports hebdomadaires sur les activités de forage ;
21.2.2 Rapports hebdomadaires sur les activités de géophysique ;

21.2.3 Rapports d'études de synthèses géologiques ainsi que les cartes
afférentes ;

21.2.4 Rapports de mesures, d'études et d'interprétation géophysiques,
des cartes, profils, sections ou autres documents afférents, ainsi
que, sur demande de l'Etat, les copies des bandes magnétiques

originales sismiques enregistrées ;

21.2.5 Rapports d'implantation et de fin de sondage pour chacun des forages
ainsi qu'un jeu complet des diagraphies de pétrophysique

enregistrées ;

21.2.6 Rapports des tests ou essais de production réalisés ainsi que de toute
étude relative à la mise en débit ou en production d'un puits ;

21.2.7 Rapports concernant les analyses effectuées sur carotte ;
21.28 Rapports mensuels de production ;
21.2.9 Rapports annuels des activités pétrolières d'exploration-

pra
2133

214

21.5

21.6

21.8

production.

Toutes les cartes, sections, profils, diagraphies et autres documents
géologiques ou géophysiques seront fournis sur un support transparent ou, le
cas échéant, sur Un support électronique adéquat pour reproduction
ultérieure.

et des déblais de forage prélevés
ons des fluides produits pendant les
dans des délais

Une portion représentative des carottes
dans chaque puits ainsi que des échantill
tests ou essais de production seront également fournis à l'Etat

raisonnables.

A l'expiration du Contrat pour quelque raison que ce soit, les copies des
documents originaux et échantillons relatifs aux Travaux Pétroliers, y compris
en cas de demande, les informations sur supports électroniques, seront

remises à l'Etat.

L'Etat pourra à tout moment prendre connaissance des rapports de
l'Opérateur sur les Travaux pétroliers, dont au moins une copie sera
conservée en République Démocratique du Congo.

toutes les informations relatives à
tions obtenues d'une autre Partie à
traités comme confidentiels par

Le Contrat ainsi que ses Annexes et
l'exécution du Contrat ou toutes informa
l'occasion du Contrat sont vis-à-vis des tiers,
les Parties. Cette obligation ne concerne pas :

@ les informations relevant du domaine public,

ii) les informations déjà connues par une Partie avant qu'elles ne lui soient
communiquées dans le cadre du Contrat, et

(ii) les informations obtenues légalement auprès des tiers qui les ont eux-
mêmes obtenues légalement et qui ne font l'objet d'aucune restriction

de divulgation ni d'engagement de confidentialité.
L'article 21.6 n'empêche en rien les communications selon les besoins :

A leurs autorités de tutelle ou à des autorités boursières, si elles y sont
légalement où contractuellement obligées, ou

es dans le cadre de procédures
légalement ou contractuellement

O

ii) Aux instances judiciaires ou arbitraf
judiciaires ou arbitrales, si elles y sont

obligées, ou
(ü) A la Société Affiliée, étant entendu que la Société Affiliée gardera
l'information confidentielle, ou
ans le cadre, du financement

(iv) Aux banques et organismes financiers di 7
des Travaux Pétroliers, sous réserve que Ces banques et organismes
s'engagent à les tenir confidentielles.

21.9 L'Opérateur peut également communiquer les informations aux tiers
fournisseurs, entrepreneurs et prestataires de services intervenant dans le
cadre du Contrat, à condition toutefois qu'une telle communication soit
nécessaire pour la réalisation des Travaux Pétroliers et que lesdits tiers

s'engagent à les tenir confidentielles.

21. 10 Les entités composant le Contractant peuvent également communiquer des
informations à des tiers en vue d'une Cession d'Intérêts pour autant que ces
tiers souscrivent un engagement de confidentialité.

21.11 Toutes les données techniques telles que ditées ci-dessus appartiennent à
l'Etat. Le transfert des données dans la République Démocratique du Congo
ou en un autre lieu indiqué par l'Etat est financé par le Contractant. Les
dépenses correspondantes sont constitutives de Coûts Pétroliers.

Article 22 Intérêts — Cession d'Intérêts

22.1 Les intérêts respectifs de SOCO et COHYDRO, en tant qu'entités formant le
Contractant, seront de 85% pour SOCO, 15% pour Cohydro.

Dans le cas d'une Cession d'Intérêts à une Société Affiliée ou entre entités du
Contractant, le Contractant doit informer l'Etat dans un délai de 30 jours.
Dans le cas d'une Cession d'intérêts en faveur d'une Société non Affiliée, le

Contractant doit informer l'Etat pour approbation dans un délai de 60 jours.

22.2

22.3 Lors d'une Cession d'intérêts, le cédant doit être entièrement relevé de ses
obligations, aux termes des présentes, dans la mesure où de telles obligations

sont prises en charge par le cessionnaire.

Article 23 — Force majeure

23.1 Aucun retard ou défaillance d'uné Partie à exécuter l'une quelconque des
obligations découlant du Contrat ne sera considéré(e) comme une violation
audit Contrat si ce rétard ou cette défaillance est dû(e) à un cas de force
majeure, c'est-à-dire à un événement imprévisible, irrésistible, et indépendant
de là volonté de la Partie qui l'invoque. Cela comprend, sans que cette liste
soit exhaustive, insurrection, émeutes, guerre, grèves, émeutes des
employés, feu ou inondations, (un « Cas de Force Majeure »).

23.2 Si, par suite d'un Cas de Force Majeure, l'exécution de l'une quelconque des

obligations du Contrat était différée, la durée du retard en résultant,

augmentée du temps qui pourrait être nécessaire à la réparation des
dommages causés pendant ledit retard et à la reprise des Travaux Pétroliers,

YA AS
23.4

37

serait ajoutée au délai prévu au Contrat pour l'exécution de ladite obligation.

Lorsqu'une Partie considère qu'elle se trouve empêchée de remplir l'une
quelconque de ses obligations en raison d'un Cas de Force Majeure, elle doit
le notifier par lettre recommandée avec accusé de réception dans les 48
heures à toute autre Partie en spécifiant les éléments de nature à établir le
Cas de Force Majeure, et prendre, en accord avec toute autre Partie, toutes
les dispositions utiles et nécessaires pour permettre la reprise normale de
l'exécution des obligations affectées dès la cessation de l'événement
constituant le Cas de Force Majeure.

Les obligations autres que celles affectées par le Cas de Force Majeure
devront continuer à être remplies conformément aux dispositions du Contrat.

Article 24 — Droit applicable

L'interprétation et l'exécution de ce Contrat seront soumises au Droit de la
République Démocratique du Congo.

Article 25 — Arbitrage

25.1

25.2

25.3

25.4

Tous les différends découlant du Contrat, à l'exception de œeux visés au
paragraphe 25.4 ci-dessous, qui surgiront entre l'Etat d'une part, et un ou
plusieurs entités du Contractant d'autre part, qui ne pourront pas être
résolus à l'amiable, seront tranchés définitivement par arbitrage
conformément au Règlement d'Arbitrage en vigueur à la Chambre de
Commerce International de Paris.

L'Etat d'une part et les entités du Contractant d'autre part nommeront un
arbitre et s'efforæront de se mettre d'accord sur la désignation d'un tiers
arbitre qui sera le président du tribunal. A défaut de désignation d'un
arbitre ou d'un accord sur le tiers arbitre, le Règlement d'Arbitrage de la
Chambre de Commerce International de Paris s'appliquera pour parvenir à

cette nomination.

L'arbitrage aura lieu à Paris, France. La procédure se dérouiera en langue
française. Pendant la procédure d'arbitrage et jusqu'au prononcé de la
sentence, aucune des Parties n'effectuera un quelconque acte
préjudiciable aux droits de l'autre partie au titre du Contrat. Un jugement
d'exequatur pourra être rendu par tout tribunal ou toute autorité
compétente ou, le cas échéant, une demande pourra être introduite
devant ledit tribunal ou devant ladite autre autorité pour obtenir la
confirmation judiciaire de la sentence et une décision exécutoire.

Tous les différends pouvant survenir entre les entités oonstituant le
Contractant seront tranchiés selon la clause d'arbitrage du Contrat
38

25.5 Si l'Etat et le Contractant ou une des entités du Contractant sont en

25.6

25.7

25.8

désaccord sur la détermination du prix des Hydrocarbures Liquides dans le
cadre de l'Article 13 ci-dessus, l'Etat ou ladite entité pourra demander au
Président de l'Institute of Petroleum à Londres, Grande-Bretagne, de désigner
un expert international qualifié, à qui le différend sera soumis. Si le Président
de l'Institute of Petroleum ne désigne pas d'expert, chacune des Parties au
différend pourra demander au Centre Intemational d'Expertise de la Chambre
de Commerce International de Paris de procéder à cette désignation. L'Etat et
ladite entité fourniront à celui<i toutes les informations qu'ils jugeront
nécessaires ou que l'expert pourra raisonnablement demander. Il -en est de
même pour tous différends de caractère essentiellement technique portant
notamment sur des appréciations professionnelles, des quantités, des
mesures, des surfaces, des réserves, des valeurs et que les parties n'ont pu

régler à l'amiable.

Dans les trente (30) jours de la date de sa désignation, l'expert
communiquera a l'Etat et à ladite entité le prix qui, à son avis, doit être utilisé
en application de l'Article 13 ci-dessus. Ce prix liera les Parties et sera réputé
avoir été arrêté d'un commun accord entre celles-ci.

L'Etat renonce irrévocablement par les présentes à se prévaloir de toute
immunité lors de la procédure relative à l'exécution de toute sentenœ
arbitrale rendué par un Tribunal Arbitral constitué conformément au présent
Article 25, y compris sans limitation toute immunité concernant les
significations, toute immunité de juridiction et toute immunité d'exécution
quant à ses biens, sauf les biens affectés à un service public en République
Démocratique du Congo.

Les frais et honoraires de l'Institute of Petroleum à Londres ou de l'organistne

d'arbitrage, ainsi que de l'expert, seront partagés par parts égales entre l'Etat
et le Contractant ou ladite entité du Contractant.

Article 26 — Fin du Contrat

26.1

Le Contrat pourra prendre fin à la survenance de l'un des événements d-

après :

() lorsque le Permis d'Exploration et le Permis d'Exploitation auront expiré
ou ne seront pas renouvelés conformément aux dispositions légales, ou

pour chaque entité du Contractant, en cas de retrait volontaire ou

@
involontaire conformément aux dispositions prévues au Contrat
d'Association,

&) la résiliation du Contrat: l'Etat aura le droit de résilier le présent

Contrat dans les cas suivants : A Œ A VA Æ-
D
26.2

26.3

26.4

«_ Sile Contractant a failli gravement dans l'exécution du programme
minimal des travaux voté au Comité d'Opérations au terme de la
Sous-Période considérée ;

= Si le Contractant contrevient gravement aux dispositions du
Contrat ;

“  Sile Contractant fait faillite ou passe en liquidation judiciaire.

Toutefois, cette résiliation ne pourra intervenir qu'après une mise en demeure
du Contractant par l'Etat. Suite à cette mise en demeure les Parties doivent se
concerter pour trouver une solution au différend dans un délai d'un mois. Si
après cette phase de négociation et d'explications, le Contractant n'a pas pris
de mesures pour pallier au problème à l'origine de la mise en demeure dans
un délai de trois mois après concertation, et si aucune procédure relevant de
l'article 26 n'a été mise en œuvre ayant pour objet de résoudre le différend,
l'Etat notifiera la résiliation du Contrat au Contractant.

Si une entité du Contractant souhaîte se retirer volontairement conformément
au Contrat d'Association, le Contractant en informera le Comité d'Opérations
avec un préavis de soixante quinze (75) jours. Les entités restantes du
Contractant ont le droit d'acquérir l'intérêt de l'entité qui se retire par une
Cession d'intérêts, mais au cas où cette Cession n'a pas lieu dans un délai de
quatre vingt dix (90) jours à compter de la fin du préavis ci-dessus
mentionné, l'Etat et le Contractant se concerteront pour le transfert de la
participation de cette entité.

En cas de Fin de Contrat telle que prévue aux Articles 26.1 et 26.2 du Contrat

(a) Sous réserve des dispositions de l'Article 16 ci-dessus, le Contractant
liquidera les opérations en cours et les actifs acquis au titre du Contrat
et rendra compte de cette liquidation au Comité d'Opérations, ainsi que
toute dette ou créance entre les Parties. :

Les frais de cette liquidation seront supportés par le Contractant à titre

de Coût Pétrolier.

(b) Le Contractant réglera toutes les charges dont le paiement lui
incombeta aux termes du Contrat.

La fin du Contrat ne mettra pas fin aux dettes et créances existant entre
les Parties tant que l'une des Parties ou l'un des membres du Contractant
demeurera débitrice de l'autre Partie ou d'un autre membre du
Contractant au titre des droits et obligations résultant du Contrat.

ON Pre
Article 27 — Autres droits accordés

27.1. Occupation des terrains

L'Etat devra, sans contrepartie pécuniaire, mettre à la disposition du Contractant
et seulement pour les besoins des Travaux Pétroliers, les terrains lui appartenant

et nécessaires auxdites Opérations.

L'Opérateur et les Prestataires agissant pour le compte de ce dernier pourront y
construire et y entretenir, et au-dessus et au-dessous du sol, les installations

nécessaires aux Travaux Pétroliers.

A ce titre, l'Etat autorisera l'Opérateur et les Prestataires agissant pour le compte
de ce dernier à construire, utiliser et entretenir tout système de
télécommunication et de canalisation, au-dessus ou au-dessous du sol et le long
des terrains sur lesquels l'Etat a accordé un droit de jouissance aux particuliers,
moyennant versement d'une indemnité conformément aux dispositions légales
prévues én la matière. Les droits sur les terrains occupés par des particuliers qui
seraient nécessaires pour la réalisation des Travaux Pétroliers, seront acquis par
arrangement à l'amiable entre l'Opérateur et lesdits particuliers. La détermination
de la valeur de ces droits se fera à l'amiable conformément à l'article 47 de la

Loi.

Faute d'arrangement à l'amiable, les indemnités seront allouées par le Tribunal
compétent en vertu des règles d'organisation et de compétences judiciaires en
- vigueur en République Démocratique du Congo.

27.2 Usage des matériaux de construction et de l'eau : utilisation des installations

Pour les besoins des Travaux Pétroliers sous réserve des dispositions de la Loi, le
Contractant aura le droit de prendre dans la Zone Contractuelle et d° utiliser, à
titre gratuit, toute terre et pierre (hors mis celles dites précieuses et semi-
précieuses), le sable et l'argile, et autres matériaux de construction à partir des
terres sans occupant ou propriétaires privés et d'effectuer des forages pour la
recherche et de prendre toute eau susceptible d'être disponible qui puisse être
requise pour les Travaux Pétroliers, sous réserve que cela n'empêche pas les
habitants du pays de prendre leurs quantités requises habituelles, que
l'alimentation en eau ne soit pas compromise et que les livraisons d'eau soient
rémunérées au tarif en vigueur.

Dans le cas où l'exploitation d'une nappe phréatique serait requise pour les
Travaux Pétroliers, l'Opérateur et les Services Publics de l'Etat se concerteront
sur les modalités et les conditions d'exploitation de celle-ci.

Article 28 — Obligations Complémentaires de l'Etat
28.1 L'Etat prend toutes les mesures nécessaires destinées à faciliter le

PR FRE
déroulement des activités du Contractant et de ses Prestataires. Sur la
demande de l'un ou l'autre, l'assistance dont il est question ci-dessus portera
sur les domaines suivants, sans que cette liste soit limitative :

“l'obtention des autorisations pour l'utilisation et l'installation des moyens
de transport et de communication ;

“ l'obtention des autorisations requises en matière des douanes et
d'importation — exportation ;

“l'obtention des visas, permis de travail ou cartes de résidents et toutes
autres autorisations administratives nécessaires pour l'exécution du
Contrat en faveur du personnel travaillant en République Démocratique du
Congo ainsi que les membres de leur famille ;

= l'obtention des autorisations requises pour l'expédition à l'étranger, le cas

échéant des documents, données ou échantillons aux fins d'analyse ou de

traitement pour le besoin des Travaux Pétroliers ;

le libre accès à la ZERE et la libre circulation dans la ZERE pour l'Opérateur

et la main d'œuvre employée aux Travaux Pétroliers.

la fadlitation des relations avec l'Administration et les autorités

administratives locales ;
« l'obtention des autorisations nécessaires à la conduite des Travaux

Pétroliers;

"l'obtention de l'autorisation de télécommunication de toutes données à
haut débit par voie hertzienne ou numérique, à destination de l'étranger
ou d'un réseau satellitaire, en coordination avec le Ministère concemé :

“ la libre drculation dans la ZERE des équipements, matériels, machines,

matériaux, pièces de rechange, véhicules et mobilier, que l'Opérateur

estime nécessaire à l'exécution des Travaux Pétroliers, et des informations
résultant des Travaux Pétroliers ainsi que de tous les Hydrocarbures.

le libre usage des installations servant aux Travaux Pétroliers, y compris

les aéroports (dans le respect des règlementations en vigueur), les routes,

les puits d'eau, les champs, et autres installations semblables.

“__ tout autre sujet qui se prête à l'assistance de l'Etat, notamment en matière
de sécurité et d'opérations dans le cadre de la législation et de la

réglementation en vigueur.

28.2 Non-discrimination :

L'Etat garantit au Contractant, à l'Opérateur et chaque entité constituant le
Contractant ainsi qu'aux cessionnaires des entités du Contractantet aux
Prestataires, la non discrimination à leur égard dans l'application des
dispositions législatives ou réglementaires par rapport à toute autre société
exerçant des Travaux Pétroliers en République Démocratique du Congo.

28.3 Installations pour l'exportation :

Si la présentation d'un plan de développement est soumise à la condition que
Soient conclus et rendus exécutoires des accords permettant la construction et

ORFANE
l'installation nécessaire à l'exportation des Hydrocarbures découverts dans la
ZERE (Pipelines, terminal d'exportation, stations de pompage, stockage,.….),
que celles-ci soient situées au/ou en dehors de la République Démocratique
du Congo, l'Etät s'engage à entamer et à mener à terme, dans les meilleurs
délais, des négociations avec le ou les pays voisins concernés en vue de
conclure de tels accords sans que cet engagement soit considéré comme une
obligation de résultat. L'Opérateur prêtera son concours à l'Etat et aura le
droit d'envoyer un représentant aux négociations comme membre de la
délégation de l'Etat.

De tels accords prévoiront le paiement d'un tarif ou le cas échéant, d'un droit
de passage raisonnable pour l'implantation et pour l'utilisation des dits
équipements et installations. Un tel tarif raisonnable couvrira les coûts de
construction et de financement, les coûts opératoires et d'entretien ainsi
qu'un profit raisonnable eu égard aux risques encourus.

De même, un droit de passage raisonnable sera versé aux compagnies et au
pays traversés à titre de compensation pour les dommages directs causés par
la construction et l'utilisation des installations. Au cas où une tieræ partie
située dans un pays voisin abritant des installations remettrait en question ces
accords, en ce compris les accords de transport (dits “thoughputt
agreements" ) et/ou chercherait à imposer directement ou indirectement un
tarif ou droit de passage plus élevé que celui décrit i-dessus, l'Etat s'efforcera
d'amener, dans les meilleurs délais, cette tierce partie à ramener le tarif ou le
droit de passage à un niveau raisonnable et à s'en tenir aux accords condus,
avec l'assistance de l'autre Etat concemé.

Article 29 - Stabilisation du Régime Minier et Fiscal

Pendant toute la durée du Contrat, l'Etat garantit aux entités composant le
Contractant, ainsi qu'à ses Prestataires, la stabilité des conditions générales,
juridiques, financières, pétrolières, fiscales, douanières et économiques dans
lesquelles chaque entité exerce ses activités, telle que ces conditions résultent de la
législation et de la réglementation en vigueur à la date de la signature du Contrat.

En conséquence les droits de chacune des entités composant le Contractant ne
seront en aucun cas soumis en quelque domaine que ce soit à une mesure
aggravante par rapport au régime défini au paragraphe ci-dessus.

Il est toutefois entendu que les personnes mentionnées ci-dessus pourront bénéficier
de toute mesure qui leur serait favorable par rapport au régime défini ci-dessus.

per
43

Article 30 - Entrée en Vigueur - Avenants

30.1 Le Contrat n'entrera en vigueur qu'à la date de promulgation du Décret du
Président de la République approuvant ce Contrat.

30.2 Toutes révisions ou amendements au Contrat ne peuvent intervenir que d'un
commun accord de toutes les Parties et ce par voie d'Avenant.

Article 31 - Notifications

31.1 Toutes notifications ayant rapport à ce Contrat doivent être adressées par
écrit aux Parties par lettre avec accusé de réception, par remise à personne
ou fax aux adresses ou numéros de fax suivants :

a) Pour l'Etat :
Monsieur le Ministre de l'Energie
15ème Niveau de l'Immeuble REGIDESO
Bld du 30 juin, Kinshasa/Gombe
République Démocratique du Congo.

b) Pour _SOCO DRC Ltd :
Monsieur Roger CAGLE

Vice-Président,
St James House 23, King Street,
London SW1Y6QY,
United Kingdom
Tel :+ 44207747 2000
Fax : + 44207747 2001
E-mail : rcaglé@soco.co.uk

c) Pour COHYDRO :
Monsieur l'Administrateur Délégué Général

1, avenue du Comité Urbain, Kinshasa/Gombe,
République Démocratique du Congo.

Tel : (00243) 818807030

Fax : (00243) 813010917

E-mail : dep.cohydro@ic.cd

31.2 Une Partie peut modifier ses coordonnées en donnant un préavis de quinze

(15) jours à l'autre Partie. CF { pe
31.3 En cas d'absence de reçu, mais en cas de remise à personne ou par fax, toute
notification effectuée dans le cadre de ce Contrat sera considérée comme
avoir été valablement effectuée.

31.3.1. Si remis personnellement, au moment de la livraison ;
31.3.2. Si envoyé par avion, au sixième jour ouvrable après la date de
la poste ;

31.3.3. Si envoyé par fax, à l'heure indiquée sur le rapport de

transmission applicable, valide LS

_
PAGE DE SIGNATURE

EN FOI DE QUOI, les représentants dûment mandatés de l'Etat et des entités
composant la Société ont signé la présente Convention en date du 29 juin 2006.

POUR _LE GOUVERNEMENT DE LA REPUBLIQUE DEMI TIQUE DU
CONGO :

LE MINISTRE DE L'ENERGIE

Salomon BANAMUHERE BALIENE en mission,

Nicolas Georges BADINGAKA

£
Vice-Ministre de l'Energie

Pour_SOCO DRC Ltd

Roger CAGLE
Vice-Président représenté par Serge LESCAUT

Pour _COHYDRO

echnique

RCE Hp
